Exhibit 10.1

 

 

 

Published Deal CUSIP Number: 726504AJ2

Published Revolver CUSIP Number: 726504AK9

 

EXECUTION COPY

 

364-DAY CREDIT AGREEMENT

 

Dated as of January 16, 2015

 

among

 

PLAINS ALL AMERICAN PIPELINE, L.P.,

 

as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

CITIBANK, N.A., JPMORGAN CHASE BANK, N.A.

and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

DNB BANK ASA, NEW YORK BRANCH and MIZUHO BANK, LTD.,
as Co-Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

CITIGROUP GLOBAL MARKETS INC., DNB MARKETS, INC.,

J.P. MORGAN SECURITIES LLC, MIZUHO BANK, LTD. and

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Bookrunners

 

Senior Unsecured

364-Day Revolving Credit Facility

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

22

1.03

Accounting Terms

23

1.04

Rounding

24

1.05

Times of Day

24

 

 

 

ARTICLE II.

THE COMMITMENTS AND LOANS

24

 

 

 

2.01

Loans

24

2.02

Borrowings, Conversions and Continuations of Loans

24

2.03

Prepayments

26

2.04

Termination or Reduction of Commitments

27

2.05

Repayment of Loans

27

2.06

Interest

27

2.07

Fees

28

2.08

Computation of Interest and Fees

28

2.09

Evidence of Debt

29

2.10

Payments Generally; Administrative Agent’s Clawback

29

2.11

Sharing of Payments by Lenders

31

2.12

Defaulting Lenders

31

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

33

 

 

 

3.01

Taxes

33

3.02

Illegality

38

3.03

Inability to Determine Rates

38

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

39

3.05

Compensation for Losses

41

3.06

Mitigation Obligations; Replacement of Lenders

41

3.07

Survival

42

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO LOANS

42

 

 

 

4.01

Conditions Precedent to Initial Loans

42

4.02

Conditions to all Loans

43

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

44

 

 

 

5.01

Existence, Qualification and Power

44

5.02

Authorization; No Contravention

44

5.03

Governmental Authorization; Other Consents

44

5.04

Binding Effect

45

5.05

Financial Statements; No Material Adverse Effect

45

5.06

Litigation

45

 

i

--------------------------------------------------------------------------------


 

5.07

Environmental Compliance

45

5.08

ERISA Compliance

46

5.09

Margin Regulations; Investment Company Act

47

5.10

Disclosure

47

5.11

Compliance with Laws

47

5.12

OFAC

47

5.13

Anti-Corruption Laws

48

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

48

 

 

 

6.01

Financial Statements

48

6.02

Certificates; Other Information

49

6.03

Notices

50

6.04

Payment of Taxes, Etc.

50

6.05

Preservation of Existence, Etc.

51

6.06

Maintenance of Properties

51

6.07

Maintenance of Insurance

51

6.08

Compliance with Laws

51

6.09

Books and Records

51

6.10

Inspection Rights

51

6.11

Use of Proceeds

52

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

52

 

 

 

7.01

Liens

52

7.02

Indebtedness

54

7.03

Fundamental Changes; Dispositions

55

7.04

Restricted Payments

55

7.05

Transactions with Affiliates

55

7.06

Burdensome Agreements

56

7.07

Use of Proceeds

56

7.08

Consolidated Leverage Ratio

56

7.09

Unrestricted Subsidiaries

58

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

59

 

 

 

8.01

Events of Default

59

8.02

Remedies Upon Event of Default

61

8.03

Application of Funds

62

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

62

 

 

 

9.01

Appointment and Authority

62

9.02

Rights as a Lender

63

9.03

Exculpatory Provisions

63

9.04

Reliance by Administrative Agent

64

9.05

Delegation of Duties

64

9.06

Resignation or Removal of Administrative Agent

64

9.07

Non-Reliance on Administrative Agent and Other Lenders

65

 

ii

--------------------------------------------------------------------------------


 

9.08

No Other Duties, Etc.

65

9.09

Administrative Agent May File Proofs of Claim

66

9.10

Collateral Matters

66

 

 

 

ARTICLE X.

MISCELLANEOUS

67

 

 

 

10.01

Amendments, Etc.

67

10.02

Notices; Effectiveness; Electronic Communication

68

10.03

No Waiver; Cumulative Remedies; Enforcement; Nature of Obligations

70

10.04

Expenses; Indemnity; Damage Waiver

70

10.05

Payments Set Aside

73

10.06

Successors and Assigns

73

10.07

Treatment of Certain Information; Confidentiality

77

10.08

Right of Setoff

78

10.09

Interest Rate Limitation

78

10.10

Counterparts; Integration; Effectiveness

79

10.11

Survival of Representations and Warranties

79

10.12

Severability

79

10.13

Replacement of Lenders

79

10.14

Governing Law; Jurisdiction; Etc.

80

10.15

Waiver of Jury Trial

81

10.16

No Advisory or Fiduciary Responsibility

82

10.17

No Recourse to Other Persons

82

10.18

Electronic Execution of Assignments and Certain Other Documents

82

10.19

USA PATRIOT Act

83

10.20

Time of the Essence

83

10.21

ENTIRE AGREEMENT

83

 

 

 

SIGNATURES

 

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

5.03

Governmental Authorization; Other Consents

5.06

Litigation

5.07

Environmental Matters

5.08

ERISA Matters

5.11

Compliance with Laws

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Loan Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

 

iv

--------------------------------------------------------------------------------


 

364-DAY CREDIT AGREEMENT

 

This 364-DAY CREDIT AGREEMENT (“Agreement”) is entered into as of January 16,
2015, among PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware limited partnership
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), CITIBANK, N.A., JPMORGAN CHASE BANK,
N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION as Co-Syndication Agents, DNB
BANK ASA, NEW YORK BRANCH and MIZUHO BANK, LTD. as Co-Documentation Agents, and
BANK OF AMERICA, N.A., as Administrative Agent.

 

The Borrower has requested that the Lenders provide a 364-day revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquired Indebtedness” means, as to any Person, Indebtedness of any other
Person existing at the time such other Person is merged with or becomes a
Subsidiary of such specified Person (regardless of the form of the applicable
transaction by which such Person becomes a Subsidiary), in each case, existing
at the time of such acquisition and not incurred in contemplation of such
acquisition.

 

“Acquisition Period” means the period beginning, at the election of the
Borrower, with the funding date of the purchase price for a Specified
Acquisition and ending on the earliest of (a) the third following fiscal quarter
end, (b) the Borrower’s receipt of proceeds of a Specified Equity Offering; and
(c) the Borrower’s election in writing to terminate such Acquisition Period.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders pursuant to Section 10.02.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.  The initial
Aggregate Commitments as of the Closing Date are $1,000,000,000.

 

“Agreement” means this 364-Day Credit Agreement.

 

“Anti-Corruption Laws” has the meaning specified in Section 5.13.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12.  If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility
Fee

 

Eurodollar Rate Loans

 

Base Rate Loans

 

1

 

A- / A3

or higher

 

0.075

%

0.925

%

0.000

%

2

 

BBB+ / Baa1

 

0.100

%

1.025

%

0.025

%

3

 

BBB / Baa2

 

0.150

%

1.100

%

0.100

%

4

 

BBB- / Baa3

 

0.200

%

1.300

%

0.300

%

5

 

BB+ / Ba1

or lower

 

0.250

%

1.500

%

0.500

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
Pricing Level, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if the respective Debt Ratings
issued by the foregoing rating agencies differ by more than one Pricing Level,
then the Pricing Level that is one Pricing Level lower than the Pricing Level of
the higher Debt Rating shall apply; (c) if the Borrower has only one Debt
Rating, the Pricing Level equal to that of such Debt Rating shall apply; and
(d) if the Borrower does not have any Debt Rating, then the Administrative Agent
and the Borrower shall negotiate in good faith to amend the definition of
Applicable Rate to reflect such change in circumstances, and until such time as
the Administrative Agent and the Borrower shall reach agreement with respect
thereto, Pricing Level 5 shall apply.

 

2

--------------------------------------------------------------------------------


 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.02(d) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

“Approved Fund” means any Fund that is solely administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., DNB Markets, Inc., J.P. Morgan Securities LLC,
Mizuho Bank, Ltd. and Wells Fargo Securities, LLC in its capacity as a joint
lead arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds solely managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations and cash flows
for such fiscal year and partners’ capital of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

“Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and Insolvency
Act, R.S.C. 1985, c. B-3, as amended, including the regulations made and, from
time to time, in force under that Act.

 

“Bank of America” means Bank of America, N.A.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate in effect on
such day as determined pursuant to clause (b) of the definition thereof plus
1.00%; and if the Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” shall have the meaning given that term in the last paragraph of the
definition of the term “Change of Control.”

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments (other than prepayments) in
respect of any such Eurodollar Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank Eurodollar market.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP, other than any Operating Lease.

 

“Cash and Carry Purchases” means purchases of Petroleum Products for physical
storage or in storage or in transit in pipelines which has been hedged by either
a NYMEX contract, an OTC contract, an Intercontinental Exchange contract, or a
contract for physical delivery.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street

 

4

--------------------------------------------------------------------------------


 

Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     the acquisition of more than 50% of the
Equity Interest in the general partner of Plains AAP by a Person that is not a
Current Owner if (x) the Equity Interest held by such Person gives such Person
the right to elect more than half of the members of the Board, (y) such Person
exercises its right to elect more than half of the members of the Board and
(z) giving effect to such election, more than half of the members of the Board
are not Continuing Directors;

 

(ii)                                  the general partner of Plains AAP shall
cease to be, directly or indirectly, the beneficial owner (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of a majority
of the general partner interests of Plains AAP;

 

(iii)                               Plains AAP shall cease to be, directly or
indirectly, the beneficial owner (as defined above) of a majority of the limited
liability company interests of General Partner; or

 

(iv)                              General Partner shall cease to be, directly or
indirectly, the beneficial owner (as defined above) of a majority of the general
partner interest of the Borrower.

 

As used herein, “Board” means the board of directors or equivalent body of the
general partner of Plains AAP; “Continuing Directors” means the members of the
Board elected, appointed or otherwise designated by a Current Owner or by the
Current Owners; “Current Owner” means (i) an owner, as of the effective date of
this Agreement, of an Equity Interest in the general partner of Plains AAP and
(ii) any Affiliate of such owner.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commercial Operation Date” has the meaning specified in Section 7.08.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans to
the Borrower in an aggregate principal amount which at any one time outstanding,
does not exceed the amount set forth opposite such Lender’s name on Schedule
2.01, as such amount may from time to time be decreased pursuant to
Section 2.04, or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Companies’ Creditors Arrangement Act (Canada)” means the Companies’ Creditors
Arrangement Act, R.S.C. 1985, c. C-36, as amended, including the regulations
made and from time to time in force under that Act.

 

5

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Assets” means, as of any date of determination, the total assets
of the Borrower and its Subsidiaries as set forth on a consolidated balance
sheet of the Borrower and its Subsidiaries for their most recently completed
fiscal quarter, prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income for such period: (i) all interest
charges and expenses, (ii) the provision for Federal, state, local and foreign
income taxes (or franchise taxes, to the extent based upon net income) payable
by the Borrower and its Subsidiaries (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries), (iii) depreciation, depletion and amortization
expense, (iv) costs or expenses resulting from distributions or redemptions of
the Borrower’s units issued pursuant to the Borrower’s long-term incentive plan,
(v) any acquisition-related expenses deducted from Consolidated Net Income and
associated with (A) closed acquisitions or (B) any other potential acquisitions
that have not been abandoned (minus any acquisition-related expenses covered by
clause (B) that relate to (x) potential acquisitions that have since been
abandoned or (y) potential acquisitions that have not been consummated within
one year following the date such expense was incurred (except that if the
potential acquisition is the subject of a pending purchase and sale agreement as
of such one-year date, such one-year period of time shall be extended until the
first to occur of the termination of such purchase and sale agreement or the
first day following the closing of the acquisition contemplated by such purchase
and sale agreement)), and (vi) other non-recurring expenses of the Borrower and
its Subsidiaries (excluding, for the avoidance of doubt, Unrestricted
Subsidiaries) reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries
(excluding, for the avoidance of doubt, Unrestricted Subsidiaries) and (ii) all
non-cash items increasing Consolidated Net Income; provided, that, only for
purposes of determining compliance with the financial covenants set forth in
Section 7.08, if, since the beginning of the period ending on the date for which
Consolidated EBITDA is determined, any Restricted Person shall have made any
asset disposition or acquisition, shall have consolidated or merged with or into
any Person (other than another Restricted Person), or shall have made any
disposition or acquisition of a Restricted Person or of any partial ownership
interest in any other Person, Consolidated EBITDA shall be calculated giving pro
forma effect thereto as if the disposition, acquisition, consolidation or merger
had occurred on the first day of such period, and such calculation shall be
determined in good faith by a financial officer of the Borrower (and the
Borrower will provide to the Administrative Agent such supporting information as
Administrative Agent may reasonably request), without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Consolidated EBITDA, except cost reductions
specifically identified at the time of disposition, acquisition, consolidation
or merger that are attributable to personnel reductions, non-recurring
maintenance and environmental costs and allocated corporate overhead; provided,
further, Consolidated EBITDA may, as provided in Section 7.08, include Material
Project EBITDA Adjustments and New Cavern EBITDA Adjustments.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, the
sum of (without duplication): (i) the outstanding principal amount of all
Indebtedness which is classified

 

6

--------------------------------------------------------------------------------


 

as “long-term indebtedness” on a consolidated balance sheet of the Borrower and
its Subsidiaries on a consolidated basis (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries) prepared as of such date in accordance with GAAP
(subject to year-end audit adjustments with respect to non-year end periods) and
any current maturities and other principal amount in respect of such
Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof; (ii) the outstanding principal amount of
Indebtedness for borrowed money of the Borrower and its Subsidiaries on a
consolidated basis (excluding, for the avoidance of doubt, Unrestricted
Subsidiaries) outstanding under a revolving credit, term or similar agreement
(and renewals and extensions thereof); and (iii) the outstanding principal
amount of Indebtedness in respect of Capital Leases of the Borrower and its
Subsidiaries on a consolidated basis (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries); provided, however, Consolidated Funded Indebtedness
shall not, if otherwise applicable, include (x) Indebtedness in respect of
letters of credit, (y) Indebtedness incurred to finance Cash and Carry Purchases
or (z) margin deposits.

 

“Consolidated Leverage Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the trailing four quarter period ending on such date, as
Consolidated EBITDA may be adjusted pursuant to Section 7.08.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis (excluding, for the avoidance of doubt,
Unrestricted Subsidiaries), the net income of the Borrower and its Subsidiaries
(excluding, for the avoidance of doubt, Unrestricted Subsidiaries) for that
period, including any cash dividends or distributions actually received from any
Unrestricted Subsidiaries or other Persons during such period, limiting net
income attributed to any non-wholly-owned consolidated Subsidiary to a
proportional amount of such Subsidiary’s net income equal to the Borrower’s
direct or indirect ownership interest therein.  “Consolidated Net Income” shall
not include (i) any gain or loss from the sale of assets other than in the
ordinary course of business, (ii) any non-cash gains or losses resulting from
mark to market activity as a result of the implementation of SFAS 133 or EITF
98-10 or (iii) any extraordinary gains or losses.  In addition, “Consolidated
Net Income” shall not include the cost or proceeds of purchasing or selling
options which are used to hedge future activity, until the period in which such
hedged future activity occurs.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, the
Consolidated Assets of the Borrower and its Subsidiaries, after deducting
therefrom: (a) all current liabilities, excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt; and
(b) the book value (net of any applicable reserves and accumulated amortization)
of all goodwill, trade names, trademarks, patents and other like intangible
assets, excluding fifty percent (50%) of goodwill attributed to the PPX
Acquisition, all as set forth, or on a pro forma basis would be set forth, on
the consolidated balance sheet of the Borrower and its Subsidiaries for the
Borrower’s most recently completed fiscal quarter, prepared in accordance with
GAAP.

 

“Consolidated Net Worth” means, at any date of determination, the sum of (a)
preferred stock (if any), (b) par value of common stock, (c) capital in excess
of par value of common

 

7

--------------------------------------------------------------------------------


 

stock, (d) partners’ capital or equity and (e) retained earnings, less treasury
stock (if any), of such Person, all as determined on a consolidated basis.

 

“Consolidated Total Capitalization” means the sum of (a) Consolidated Funded
Indebtedness and (b) the Borrower’s Consolidated Net Worth.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means, at any time during a Default Rate Period, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate applicable to Base Rate
Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such
Eurodollar Rate Loan plus 2% per annum.

 

“Default Rate Period” means (a) any period during which an Event of Default,
other than pursuant to Section 8.01(a), is continuing, provided that such period
shall not begin until notice of the commencement of the Default Rate has been
given to the Borrower by the Administrative Agent upon the instruction by the
Required Lenders and (b) any period during which any Event of Default pursuant
to Sections 8.01(a) is continuing unless the Borrower has been notified
otherwise by the Administrative Agent upon the instruction by the Required
Lenders.

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any of its
funding obligations hereunder in respect of its Loans within two Business Days
of the date required to be funded by it hereunder, or has failed to make any
payment to the Administrative Agent required under Section 3.01(c)(ii) within
the time specified therein, and the Administrative Agent shall have exercised
its indemnification right against the Borrower pursuant to the second sentence
of Section 3.01(c)(i), (b) has notified the Borrower or the Administrative Agent
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect with respect to its

 

8

--------------------------------------------------------------------------------


 

funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within two Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Person” has the meaning specified in Section 5.12.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination, excluding, however, all
debt securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under Section
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                         for any Interest Period with respect
to a Eurodollar Rate Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) by reference to the ICE Benchmark Administration Interest
Settlement Rates for deposits in Dollars or a rate comparable to, or successor
of, LIBOR, which comparable or successor rate is approved by the Administrative
Agent and the Borrower, as published on the applicable Bloomberg or Reuters
screen page (or such other commercially available sources providing quotations
of LIBOR or such comparable or successor rates as may be designated by the
Administrative Agent from time to time), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement;
and

 

(b)                                         for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time, determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or net profits (however

 

10

--------------------------------------------------------------------------------


 

denominated), and franchise taxes or capital taxes imposed on it (in lieu of or
in addition to net income or net profits taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or otherwise as a
result of a present or former connection between the legal or beneficial
recipient and the jurisdiction imposing the Tax (other than a connection arising
solely from such recipient having executed, received a payment under, or
enforced its rights under, this Agreement or any Loan Document) (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a
Lender, (d) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 10.13), any withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c), or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e), and (e) any
Taxes under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement between the Borrower and the
Administrative Agent executed in relation to this Agreement and the transactions
contemplated thereby.

 

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than the United States.  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

11

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Subsidiaries on a consolidated basis, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Audited Financial Statements.

 

“General Partner” means PAA GP LLC, a Delaware limited liability company, in its
capacity as the sole general partner of the Borrower.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GP LLC” means Plains All American GP LLC, a Delaware limited liability company.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedged Inventory Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of August 19, 2011 among Plains Marketing,
Bank of America, N.A., as administrative agent, and the lenders named therein,
as from time to time amended, supplemented or restated.

 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years (and not less than one
year after the Maturity Date), which provides for the optional or mandatory
deferral of interest or distributions, issued by the Borrower, or any business
trusts, limited liability companies, limited partnerships or similar entities
(a) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more wholly
owned Restricted Subsidiaries) at all times by the Borrower or any other
Restricted Person, (b) that have been formed for the purpose of issuing trust
preferred securities or deferrable interest subordinated debt, and (c)
substantially all the assets of which consist of (i) subordinated debt of the
Borrower or another Restricted Person and (ii) payments made from time to time
on the subordinated debt.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 its obligations for the repayment of
borrowed money,

 

12

--------------------------------------------------------------------------------


 

(b)                                 its obligations to pay the deferred purchase
price of property or services (excluding trade account payables arising in the
ordinary course of business), other than contingent purchase price or similar
obligations incurred in connection with an acquisition and not yet earned or
determinable,

 

(c)                                  its obligations evidenced by a bond,
debenture, note or similar instrument, other than surety, bid, performance,
statutory and other similar bonds and instruments obtained in the ordinary
course of business,

 

(d)                                 its obligations, as lessee, constituting
principal under Capital Leases,

 

(e)                                  its direct or contingent reimbursement
obligations with respect to the face amount of letters of credit pursuant to the
applications or reimbursement agreements therefor,

 

(f)                                   its obligations for the repayment of
outstanding banker’s acceptances, whether matured or unmatured,

 

(g)                                  Synthetic Lease Obligations, or

 

(h)                                 its obligations under guaranties of any
obligations of any other Person described in the foregoing clauses (a) through
(g).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
Capital Lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date of such Borrowing or the date such Eurodollar Rate Loan is converted
to or continued as a Eurodollar Rate Loan and ending on the date seven days, one
month, two months, three months or six months thereafter, as selected by the
Borrower in its Loan Notice or such other period that

 

13

--------------------------------------------------------------------------------


 

is twelve months or less requested by the Borrower and consented to by all the
Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lender Parties” means the Administrative Agent and all Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in accordance with the terms hereof.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Note and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A, or such other form as may be

 

14

--------------------------------------------------------------------------------


 

approved by the Administrative Agent and the Borrower (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, properties or financial condition of the
Borrower and its Subsidiaries taken as a whole; (b) a material adverse effect on
the ability of the Borrower to pay its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect on the enforceability
against the Borrower of any material terms of any Loan Document to which it is a
party.

 

“Material Project” has the meaning specified in Section 7.08.

 

“Material Project EBITDA Adjustments” has the meaning specified in Section 7.08.

 

“Maturity Date” means the date that is 364 days from the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investor Service, Inc. and any successor to the ratings
agency business thereof.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control at such times and meeting the requirements of such
a plan as described in Section 4064 of ERISA.

 

“New Cavern Commercial Operations Date” has the meaning specified in Section
7.08.

 

“New Cavern EBITDA Adjustments” has the meaning specified in Section 7.08.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any of its Affiliates of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

15

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2010.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with relevant banking industry rules on interbank compensation for major banks
in the United States interbank market.

 

“PAA US/Canada Credit Agreement” means that certain Credit Agreement dated as of
August 19, 2011, among the Borrower, certain Subsidiaries of the Borrower from
time to time party thereto, Bank of America N.A., as administrative agent, and
the lenders named therein, as from time to time amended, supplemented or
restated.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of

 

16

--------------------------------------------------------------------------------


 

the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

 

“Pine Prairie” means Pine Prairie Energy Center, LLC, a Delaware limited
liability company.

 

“Pine Prairie Lease” means, collectively, that certain Agreement to Lease With
Option to Purchase, dated as of May 1, 2006, and that certain Conveyance and
Lease Addendum No. 1, dated as of November 12, 2007, each by and between
Industrial Revenue Board No. 1 of the Parish of Louisiana, Inc. and Pine
Prairie.

 

“Pine Prairie Storage Facility” means the natural gas storage facility owned by
Pine Prairie and located in Evangeline Parish, Louisiana, which facility
includes certain buildings, equipment, compressors, structures and pipelines
located on a salt-dome storage cavern.

 

“Plains AAP” means Plains AAP, L.P., a Delaware limited partnership.

 

“Plains Marketing” means Plains Marketing, L.P., a Texas limited partnership.

 

“Plains Pipeline” means Plains Pipeline, L.P., a Texas limited partnership.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“PMCULC” means Plains Midstream Canada ULC, a British Columbia unlimited
liability company.

 

“PNGS” means PAA Natural Gas Storage, L.P., a Delaware limited partnership.

 

“PPX Acquisition” means (a) the merger of Pacific Energy Partners, L.P. (“PPX”)
with and into the Borrower pursuant to that certain Agreement and Plan of Merger
dated as of June 11, 2006 by and among PPX and certain of its Affiliates and the
Borrower and certain of its Affiliates, (b) the purchase by the Borrower from LB
Pacific, LP of certain equity interests in

 

17

--------------------------------------------------------------------------------


 

PPX and in certain Affiliates of PPX, pursuant to that certain Purchase
Agreement dated as of June 11, 2006 by and among LB Pacific, LP and the
Borrower, and (c) the acquisition of other property and interests, in each case
pursuant to the foregoing agreements and related documents.

 

“Principal Property” means, whether owned or leased on the date hereof or
hereafter acquired:

 

(a)                                 any pipeline assets of any Restricted
Person, including any related facilities employed in the transportation,
distribution, terminalling, gathering, treating, processing, marketing or
storage of crude oil or refined petroleum products, natural gas, natural gas
liquids, fuel additives or petrochemicals; and

 

(b)                                 any processing or manufacturing plant or
terminal owned or leased by any Restricted Person;

 

(c)                                  any storage facility of any Restricted
Person, including all storage caverns and reservoirs, injection, compression and
production wells, injection and withdrawal sites and facilities, transportation
and gathering pipelines, treating and processing plants and facilities,
compressors and compression units, and other facilities, equipment and other
assets owned or leased by any Restricted Person employed in the injection,
storage, withdrawal, transportation, gathering, terminalling, treating,
processing, distribution, transportation and marketing of natural gas, natural
gas liquids, crude oil and refined petroleum products;

 

(d)                                 all rights, titles, interests and estates in
and to oil and gas leases, oil, gas and mineral leases, or other liquid or
gaseous hydrocarbon leases, and mineral fee interests associated with the
foregoing; and

 

(e)                                  all volumes of natural gas stored at any
storage facility required to remain in such storage facility (“base gas”) in
order to provide necessary pressurization sufficient to extract (i) all
third-party natural gas stored therein (“third-party gas”) and (ii) any other
volumes of natural gas owned by the Borrower and its Subsidiaries and stored in
such storage facility (“working gas”).  For the avoidance of doubt, “Principal
Property” shall not include third-party gas or working gas;

 

except, in the case of any of clauses (a) through (e): (i) any such assets
consisting of inventories, furniture, office fixtures and equipment, including
data processing equipment, vehicles and equipment used on, or useful with,
vehicles, and (ii) any such asset, plant or terminal which, in the good faith
opinion of the Board, is not material in relation to the activities of the
Borrower and its Subsidiaries, taken as a whole.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

18

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of the Borrower, or any general partner thereof or any general partner of any
such general partner or any sole member thereof, as the case may be, solely for
purposes of the delivery of incumbency certificates and other certificates in
respect of certain documents to be attached thereto pursuant to Sections 4.01
and 4.02, the secretary or any assistant secretary of the Borrower, or any
general partner thereof or any general partner of any such general partner or
any sole member thereof, as the case may be, and solely for purposes of notices
given pursuant to Article II, any other officer or employee of the Borrower, or
any general partner thereof or any general partner of any such general partner
or any sole member thereof, as the case may be, designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower, or any general partner thereof or any general
partner of any such general partner or any sole member thereof, designated in or
pursuant to an agreement between the Borrower and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower, or any general partner thereof or any general partner of any such
general partner or any sole member thereof, as the case may be, shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership or other equivalent action on the part of the Borrower, and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash
or other property, but excluding dividends or other distributions payable in
Equity Interests in the Borrower) with respect to any Equity Interest of the
Borrower, or any payment (whether in cash or other property, but excluding
dividends or other distributions payable in Equity Interests in the Borrower),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination for value of
any Equity Interest of the Borrower, or on account of any return of capital to
holders of any Equity Interests of the Borrower.

 

“Restricted Person” means any of the Borrower and each Subsidiary of the
Borrower, but excluding, for the avoidance of doubt, Unrestricted Subsidiaries. 
As of the Closing Date, each of Plains Marketing, Plains Pipeline, PMCULC and
PNGS and each of their respective Subsidiaries are Restricted Subsidiaries.

 

“Restriction Exception” means (a) any applicable Law or any instrument governing
Indebtedness or Equity Interests, or any applicable Law or any other agreement
relating to any property, assets or operations of a Person whose Equity
Interests are acquired, in whole or part,

 

19

--------------------------------------------------------------------------------


 

by a Restricted Person pursuant to an acquisition (whether by merger,
consolidation, amalgamation or otherwise), as such instrument or agreement is in
effect at the time of such acquisition (except with respect to Indebtedness
incurred in connection with, or in contemplation of, such acquisition), or such
applicable Law is then or thereafter in effect (as applicable), which is not
applicable to the acquiring Restricted Person, or the property, assets or
operations of the acquiring Restricted Person, other than the acquired Person,
or the property, assets or operations of such acquired Person or such acquired
Person’s Subsidiaries; provided that in the case of Indebtedness, the incurrence
of such Indebtedness is not prohibited hereunder, (b) provisions with respect to
the disposition or distribution of assets in joint venture agreements or other
similar agreements entered into in the ordinary course of business, (c) (i) a
lease, license or similar contract, which restricts in a customary manner the
subletting, assignment, encumbrance or transfer of any property or asset that is
subject thereto or the assignment, encumbrance or transfer of any such lease,
license or other contract, (ii) mortgages, deeds of trust, pledges or other
security instruments, the entry into which does not result in a Default,
securing Indebtedness of a Restricted Person, which restricts the transfer of
the property subject to such mortgages, deeds of trust, pledges or other
security instruments, or (iii) customary provisions restricting disposition of,
or encumbrances on, real property interests set forth in any reciprocal
easements of any Restricted Person, (d) restrictions imposed pursuant to
(i) this Agreement and the other Loan Documents, (ii) the PAA US/Canada Credit
Agreement and its related loan documents and (iii) the Hedged Inventory Credit
Agreement and its related loan documents, (e) restrictions on the transfer or
encumbrance of property or assets which are imposed by the holder of Liens on
property or assets of a Restricted Person, provided that neither the incurrence
of such Lien nor any related Indebtedness results in a Default, (f) any
agreement to, directly or indirectly, sell or otherwise dispose of assets or
Equity Interests to any Person pending the closing of such sale, provided that
such sale is consummated in compliance with any applicable provisions of this
Agreement, (g) net worth provisions in leases and other agreements entered into
by any Restricted Person in the ordinary course of business, (h) an agreement
governing Indebtedness incurred to refinance the Indebtedness issued, assumed or
incurred pursuant to an agreement referred to in clauses (d) and (e) above;
provided, however, that the provisions relating to such encumbrance or
restriction contained in any such Indebtedness are no less favorable to such
Restricted Person in any material respect as determined by the Board in its
reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in agreements referred to in such clauses
(d) and (e); and (i) Hybrid Securities or an indenture, document, agreement or
security entered into or issued in connection with a Hybrid Security or
otherwise constituting a restriction or condition on the payment of dividends or
distributions by an issuer of a Hybrid Security.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to the ratings agency business thereof.

 

“Sanction” means any economic or trade sanction administered by the United
States Government (including, without limitation, any economic or trade sanction
administered by OFAC), and any other economic or trade sanction administered by
any other sanctions authority of any relevant jurisdiction where any Restricted
Person maintains assets or engages in business (including, if applicable, any
economic or trade sanction administered by the United Nations Security Council,
the European Union or Her Majesty’s Treasury).

 

20

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Restricted Persons” means the Borrower and, as of each relevant
date of determination, each Subsidiary of the Borrower (other than Unrestricted
Subsidiaries) that owns five percent (5%) or more of the Borrower’s Consolidated
Net Tangible Assets.

 

“Southern Pines Storage Facility” means the natural gas storage facility owned
by SG Resources Mississippi, L.L.C., a Delaware limited liability company, and
located in Greene County, Mississippi and extending into Mobile County, Alabama,
which facility includes certain buildings, equipment, compressors, structures
and pipelines located on a salt-dome storage cavern.

 

“Specified Acquisition” means one or more acquisitions of assets or entities or
operating lines or divisions or Equity Interests in any rolling 12-month period,
excluding any acquisitions included in a prior Specified Acquisition, for an
aggregate purchase price of not less than $150,000,000.

 

“Specified Equity Offering” means one or more issuances of equity by the
Borrower for aggregate net cash proceeds of not less than fifty percent (50%) of
the aggregate purchase price of the Specified Acquisition.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, unlimited liability
corporation or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person; provided, however, that no Unrestricted Subsidiary shall be deemed to be
a Subsidiary of any Restricted Person for purposes of any Loan Document except
as provided in Section 7.09 hereof.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Supermajority Lenders” means, as of any date of determination, Lenders (or as
the context may require, Lenders directly affected thereby) having more than 75%
of the Aggregate Commitments (or, with respect to Lenders directly affected
thereby, the aggregate Commitments of such Lenders) or, if the commitment of
each Lender to make Loans has been terminated pursuant to Section 8.02, Lenders
(or Lenders directly affected thereby) holding in the aggregate more than 75% of
the Total Outstandings (or, with respect to Lenders directly affected thereby,
the aggregate Outstanding Amount of such Lenders); provided that the Commitment
of, and the portion of the Total Outstandings held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Supermajority
Lenders.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

21

--------------------------------------------------------------------------------


 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided, however, to the
extent included in the foregoing, Operating Leases entered into in the ordinary
course of business are excluded therefrom.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $50,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” has the meaning specified in Section 7.09.

 

“Working Capital Borrowing” has the meaning specified in Section 2.02(a).

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

22

--------------------------------------------------------------------------------


 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The word “or” is not exclusive and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, unless expressly so limited,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue

 

23

--------------------------------------------------------------------------------


 

to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II.  THE COMMITMENTS AND LOANS

 

2.01                        Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower in Dollars from time to time on a several basis, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Loans of any Lender shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.03, and reborrow under this Section 2.01. 
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable (subject to Section 3.03) notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Loan Notice.  Each such Loan Notice must be
received by the Administrative Agent not later than 12:00 p.m. (i) two Business
Days prior to the requested date of (A) any Borrowing of Eurodollar Rate Loans,
or (B) any conversion to or continuation of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than seven days, one month, two months, three
months or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 p.m. three Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent
(x) shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all such Lenders and
(y) not later than 12:00 p.m., two Business Days before the requested date of
such Borrowing,

 

24

--------------------------------------------------------------------------------


 

conversion or continuation, shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders; provided, further, if any requested Borrowing or portion
thereof is to be utilized exclusively for working capital purposes (such
Borrowing or such portion being called a “Working Capital Borrowing”), the
Borrower shall specify in the Loan Notice that such Borrowing or such portion is
a Working Capital Borrowing.  In addition, any repayment of a Loan that is
intended as a repayment of all or any part of the outstanding amount of one or
more Working Capital Borrowings shall be so identified to the Administrative
Agent at the time of such repayment.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Except as
provided in Section 2.03(b), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 2:00 p.m. on the Business Day specified in the applicable Loan Notice. 
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing consists of the initial Loans, Sections 4.01 and 4.02), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent, at the Borrower’s
election, either by (i) crediting the account of the Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided in the
corresponding Loan Notice; provided, however, if such instructions significantly
differ from instructions of similar nature which customarily have been given by
the Borrower to the Administrative Agent, and accepted by the Administrative
Agent, then following prompt notice by the Administrative Agent to the Borrower
that such differing

 

25

--------------------------------------------------------------------------------


 

instructions are not reasonably acceptable to the Administrative Agent, then on
instructions otherwise reasonably acceptable to the Administrative Agent and the
Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  Upon the occurrence and during
the continuation of an Event of Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate and the effective date
thereof promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect at
any one time with respect to Loans.

 

2.03                        Prepayments.

 

(a)                                 The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 12:00 p.m. (A) two Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $250,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $50,000 in excess thereof, or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, that a notice of prepayment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the closing of a securities offering, and the receipt of proceeds thereunder, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
conditions are not satisfied.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.12,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

26

--------------------------------------------------------------------------------


 

(b)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately upon demand
prepay Loans in an aggregate amount equal to such excess.

 

(c)           For an economically meaningful period of time in each fiscal year
of the Borrower, as reasonably determined by General Partner, the aggregate
outstanding principal balance of all Working Capital Borrowings shall be reduced
to a relatively small amount as may be reasonably specified by General Partner.

 

2.04        Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
12:00 p.m. two Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments; provided, further that a notice of
termination or permanent reduction of the Aggregate Commitments delivered by the
Borrower may state that such notice is conditioned upon the satisfaction of one
or more conditions precedent described therein, in which case, such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is, or conditions are, not
satisfied.  The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.05        Repayment of Loans.   The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans made to the Borrower
outstanding on such date.

 

2.06        Interest.   (a)  Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)        (i)          If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount

 

27

--------------------------------------------------------------------------------


 

shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(iii)          During any Default Rate Period, the Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07        Fees.

 

(a)           Facility Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans), regardless of usage, subject to adjustment as
provided in Section 2.12.  The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Loans remain outstanding),
including at any time during which one or more of the conditions in Section 4.02
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand).  The facility
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.  (i) The Borrower shall pay to the Administrative
Agent for its account an agency fee in the amount specified in the Fee Letter. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever, except as expressly set forth therein.

 

(ii)           The Borrower shall pay to the Arrangers and the Lenders such fees
as shall have been separately agreed upon between the Borrower and the
Administrative Agent and/or Arrangers and/or Lenders, as the case may be, in
writing in the amounts and at the times so specified.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever, except
as expressly agreed to in writing.

 

2.08        Computation of Interest and Fees.   All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other

 

28

--------------------------------------------------------------------------------


 

computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.09        Evidence of Debt.  The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing on its payment
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrower in addition to such
accounts or records.  Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

2.10        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with

 

29

--------------------------------------------------------------------------------


 

Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the applicable Overnight
Rate from time to time in effect and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such principal or interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
principal and interest paid by the Borrower for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid (excluding interest and fees as aforesaid) shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the applicable Overnight Rate from time to time in effect and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loans set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

30

--------------------------------------------------------------------------------


 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(d) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.04(d) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 10.04(d).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.11             Sharing of Payments by Lenders.  Subject to Section 10.08 with
respect to a Defaulting Lender, if any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
accrued interest thereon greater than its Applicable Percentage thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any permitted assignee or participant,
other than an assignment to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.12        Defaulting Lenders.  (a)   Adjustments.   Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent not prohibited by applicable Law:

 

31

--------------------------------------------------------------------------------


 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08),
shall, following application by Administrative Agent of any such payment by or
on behalf of the Borrower to the account of such Defaulting Lender with respect
to such Obligation paid (and in lieu of being distributed to such Defaulting
Lender pursuant to Section 2.10(a) or such other provision of this Agreement
applicable with respect to the distribution thereof), be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; third, if so determined by the Administrative Agent and the Borrower,
to be held in an interest bearing deposit account and released pro rata in order
to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders hereunder
or as a result of any judgment of a court of competent jurisdiction obtained by
any Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; fifth, to the payment
of any amounts owing to the Borrower hereunder or as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, with
respect to this clause sixth, if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all respective non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.12(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  That Defaulting Lender shall not be entitled to
receive any facility fee pursuant to Section 2.07(a) for any period during which
that Lender is a Defaulting Lender and the Borrower shall not be required to pay
to the Administrative Agent for the account of the Defaulting Lender or the
Defaulting Lender any such fee, and no such fees shall accrue for the account of
the Defaulting Lender, that otherwise would have been required to have been paid
to that Defaulting Lender.

 

32

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to reimbursement of costs and expenses to the
Borrower), that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)           Rights and Remedies against a Defaulting Lender.  The Borrower may
replace any Defaulting Lender in accordance with Section 10.13.  The rights and
remedies against, and with respect to, a Defaulting Lender under this
Section 2.12 are in addition to, and cumulative and not in limitation of, all
other rights and remedies that each of the Administrative Agent, the Lenders and
the Borrower may, at any time, have against, or with respect to, such Defaulting
Lender.

 

ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment by or on account of
any obligation of the Borrower hereunder or under any other Loan Document, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all

 

33

--------------------------------------------------------------------------------


 

required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)          If the Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes arising from payments required to be made by it hereunder or from its
execution and delivery of, or performance by it of, or otherwise with respect to
its obligations under, any Loan Document to which it is a party and imposed
thereon under applicable Law to the relevant Governmental Authority in
accordance with applicable Laws.

 

(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender (other than a Lender that is an affiliate of the
Administrative Agent) for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  However, neither the Administrative Agent nor
any Lender shall be entitled to receive any payment with respect to Indemnified
Taxes or Other Taxes that are incurred or accrued more than 180 days prior to
the date the Administrative Agent or such Lender gives notice and demand thereof
to the Borrower.

 

34

--------------------------------------------------------------------------------


 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the reasonable
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e).  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other payment Obligations.

 

(d)           Evidence of Payments.  As soon as reasonably practicable after
request by the Borrower or the Administrative Agent, as the case may be, and
after any payment of Indemnified Taxes or Other Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.  (i)  Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, (A) to determine (1) whether or
not payments made by the Borrower to such Lender hereunder or under any other
Loan Document are subject to Taxes or information reporting, (2) if applicable,
the required rate of withholding or deduction with respect to such payments, and
(3) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or any other Loan Document or (B) to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdictions.

 

(ii)           Without limiting the generality of clause (i) above, if the
Borrower is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent (in such number of copies as shall be requested by the
recipient) executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower on behalf of the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender (and from time to time thereafter upon the request of the
Borrower on behalf of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so, or at such times prescribed by
applicable Law), whichever of the following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN, or
successor applicable form, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(II)          executed originals of Internal Revenue Service Form W-8ECI, or
successor applicable form,

 

(III)        executed originals of Internal Revenue Service Form W-8IMY, or
successor applicable form, and all required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or successor
applicable form, or

 

(V)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(C)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or

 

36

--------------------------------------------------------------------------------


 

Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Administrative Agent shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Administrative Agent has complied with such Lender’s or Administrative
Agent’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction in withholding taxes, (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender, and
(C) deliver to the Borrower and the Administrative Agent (1) such other
documentation or information prescribed by applicable Law following the
occurrence of any event requiring a change in the most recent documentation
previously delivered pursuant to this subsection (e) so as to maintain
compliance with such Lender’s obligations thereunder, and (2) prior to the date
on which any documentation delivered pursuant to this subsection (e) expires or
becomes obsolete, such documentation as may be necessary to maintain compliance
with such Lender’s obligations thereunder.

 

(iv)          The Borrower shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
such documents and forms reasonably requested as are required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by the Borrower, to be furnished by such Lender or the Administrative
Agent under such Laws in connection with any payment by the Administrative Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal

 

37

--------------------------------------------------------------------------------


 

to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
and net of any loss or gain realized in the conversion of such funds from or to
another currency incurred by the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02        Illegality.  If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (i) deposits are not being offered
to banks in the London interbank

 

38

--------------------------------------------------------------------------------


 

Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (iii) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (i) in respect to the applicable amount and Interest Period referred
to in clause (i) of the preceding sentence, or (ii) in the circumstances
referred to in clauses (ii) and (iii) of the preceding sentence, shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans, or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Eurodollar Rate Loan), or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), in each case, by an amount deemed in
good faith by such Lender to be material, then, within five Business Days after
written demand therefor by such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender such additional
costs incurred or reduction suffered.

 

39

--------------------------------------------------------------------------------


 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
by an amount deemed in good faith by such Lender to be material based on that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time within five Business Days after written demand therefor,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company, if any, for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.  Upon request by the Borrower,
a Lender shall also provide a certificate that such Lender is generally
requesting such compensation from its other borrowers.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurodollar liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Rate Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment

 

40

--------------------------------------------------------------------------------


 

Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

excluding any loss of anticipated profits but including any loss (other than
loss of anticipated profits) or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

A certificate of such Lender setting forth the amount of any such loss, cost or
expense, including reasonably detailed calculations thereof, shall be delivered
to the Borrower and the Administrative Agent and be conclusive absent manifest
error.  For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank Eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

41

--------------------------------------------------------------------------------


 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.04, or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided above, (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) any Lender becomes a Defaulting Lender, or (iv) any
Lender fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or any other Loan Document that requires the
consent of (A) the Required Lenders, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
or (B) all Lenders (or all Lenders directly affected thereby), and such
election, consent, amendment, waiver or other modification is otherwise
consented to by Supermajority Lenders, then in each case, the Borrower may
replace such Lender in accordance with Section 10.13.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.      CONDITIONS PRECEDENT TO LOANS

 

4.01        Conditions Precedent to Initial Loans.  The obligation of each
Lender to make its initial Loan hereunder is subject to the satisfaction of the
following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, if applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date and in the case of financial statements, the date or period of such
financial statements) and each in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)           if so requested within three Business Days of the Closing Date, a
Note executed by the Borrower in favor of each requesting Lender;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower and General Partner is
duly organized or formed, and that the Borrower is validly existing and in good
standing in its jurisdiction of organization, issued by the appropriate
authorities of such jurisdiction;

 

42

--------------------------------------------------------------------------------


 

(v)           favorable opinions of Richard McGee, Esq., General Counsel for the
Borrower, and Fulbright & Jaworski LLP, special Texas and New York counsel to
the Borrower, addressed to the Administrative Agent and each Lender;

 

(vi)          the Audited Financial Statements;

 

(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Section 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the most recent Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, (C) the current Debt Ratings, and (D) the Borrower’s true and
correct U.S. taxpayer identification number; and

 

(viii)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent may reasonably require.

 

(b)           All consents, licenses and approvals required in connection with
the execution, delivery and performance by the Borrower and the validity against
the Borrower of the Loan Documents to which it is a party shall have been
obtained and shall be in full force and effect.

 

(c)           There shall not have occurred during the period from the date of
the Audited Financial Statements through and including the Closing Date any
event or condition that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be no actions, suits, investigations, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

(d)           Any fees, including any arrangement fees, agency fees and upfront
fees, and any expenses of the Arrangers and Administrative Agent, in each case,
as agreed in writing by the Borrower, required to be paid on or before the
Closing Date shall have been paid.

 

(e)           The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Borrower with a copy of any such notice received by the
Administrative Agent.

 

4.02        Conditions to all Loans.  The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

43

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of (i) the Borrower contained
in Article V and (ii) the Borrower in any other Loan Document shall be true and
correct in all material respects on and as of the date of such Loans, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default shall have occurred and be continuing, or would
immediately result from such proposed Loans or from the application of the
proceeds thereof.

 

(c)           The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

 

ARTICLE V.       REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power.  The Borrower and each
Significant Restricted Person (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or equivalent
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except in each case referred to in clause (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which such Person is party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) violate (i) the terms of such Person’s
Organization Documents, (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) any provision of Law applicable to it, (b) result
in the acceleration of any Indebtedness owed by it, (c) result in any breach of,
or a default under, any material Contractual Obligation to which such Person is
a party or to which its properties are bound or (d) result in the creation of
any consensual Lien upon any of its material assets except as expressly
contemplated in, or permitted by, the Loan Documents.

 

5.03        Governmental Authorization; Other Consents.  Except as expressly
contemplated in or permitted by the Loan Documents, disclosed in Schedule 5.03
or disclosed pursuant to Section 6.03, no approval, consent, exemption or
authorization of, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required to be made or obtained by
any Restricted Person a party thereto pursuant to the provisions of any material
Law applicable to it as a condition to its execution, delivery or performance of
this Agreement or any other Loan Document.

 

44

--------------------------------------------------------------------------------


 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document to which the Borrower is a party, when delivered hereunder, will have
been, duly executed and delivered by the Borrower.  This Agreement constitutes,
and each other such Loan Document when so executed and delivered will
constitute, a legal, valid and binding obligation of the Borrower to the extent
a party hereto or thereto, as the case may be, enforceable against the Borrower
that is party hereto or thereto in accordance with its terms, except, in each
case (a) as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally, and by general principles of
equity which may limit the right to obtain equitable remedies (regardless of
whether such enforceability is a proceeding in equity or at law) and (b) as to
the enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
respective dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

 

(b)           The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2014, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

(c)           As of the Closing Date, for the period from December 31, 2013
through the Closing Date, there exists no event or circumstance with respect to
the Borrower and its Subsidiaries taken as a whole, either individually or in
the aggregate, that has then resulted in a Material Adverse Effect.

 

5.06        Litigation.  Except as disclosed in the Audited Financial
Statements, in Schedule 5.06 or pursuant to Section 6.03, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, overtly threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.07        Environmental Compliance.  Except as disclosed in Schedule 5.07 or
pursuant to Section 6.03, the Borrower and its Subsidiaries conduct their
businesses in material compliance with applicable Environmental Laws and in the
ordinary course of business, review claims received by, and made against, them
which overtly allege liability or responsibility on any

 

45

--------------------------------------------------------------------------------


 

of them for violation by any of them of any material Environmental Law on their
respective businesses, operations and material properties, which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.08        ERISA Compliance.

 

(a)           Except as disclosed in the Audited Financial Statements, in
Schedule 5.08 or pursuant to Section 6.03, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable Federal or state laws, to the extent that any non-compliance
therewith could reasonably be expected to result in a Material Adverse Effect. 
Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter has been submitted to the IRS.  To the
knowledge of the Borrower, nothing has occurred with respect to the Borrower or
any ERISA Affiliate that would prevent or cause the loss of such tax-qualified
status.

 

(b)           Except as disclosed in the Audited Financial Statements, in
Schedule 5.08 or pursuant to Section 6.03, there are no pending or, to the
knowledge of the Borrower, overtly threatened in writing, claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in the Audited Financial Statements, in Schedule 5.08 or pursuant to
Section 6.03, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or,
actually known to the Borrower, could reasonably be expected to result in a
Material Adverse Effect.

 

(c)           Except as disclosed in the Audited Financial Statements, in
Schedule 5.08 or pursuant to Section 6.03, (i) no ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate has actual knowledge of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, (ii) the Borrower and each
ERISA Affiliate has met, in all material respects, all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained, (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher, and neither the Borrower nor
any ERISA Affiliate has actual knowledge of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date, (iv)
neither the Borrower nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums or obligations of immaterial
amounts, and there are no premium payments which have become due that are
delinquent or are being contested in good faith, (v) neither the Borrower nor
any ERISA Affiliate has, to its actual knowledge, engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA, and (vi) to the
Borrower’s actual knowledge, no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to

 

46

--------------------------------------------------------------------------------


 

terminate any Pension Plan, in each case with respect to each of the foregoing
clauses (i) through (vi) of this Section 5.08(c), except as disclosed in the
Audited Financial Statements, in Schedule 5.08 or pursuant to Section 6.03.

 

5.09        Margin Regulations; Investment Company Act.

 

(a)           The Borrower is not engaged or will engage, principally, or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

 

(b)           The Borrower is not regulated under the Investment Company Act of
1940.

 

5.10        Disclosure.  There is no fact known to any Restricted Person that
has not been disclosed to the Administrative Agent and the Lenders in writing
which, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement (including those
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished, when so modified or
supplemented)) contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained herein or
therein, in the light of the circumstances under which they were made, not
misleading as of the date made or deemed made (or if such information expressly
relates or refers to an earlier date, as of such earlier date); provided that,
with respect to projected and forecast financial information, the Borrower
represents only that such projections and forecasts were prepared in good faith
based upon assumptions deemed reasonable by it at the time.

 

5.11        Compliance with Laws.  Except as set forth in Schedule 5.11 or in
accordance with Section 6.03, the Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith, and if necessary, by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.12        OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any of their respective
directors or officers, or any of their respective agents or representatives
acting or benefiting in any such capacity in connection with this Agreement, is
a Person (i) currently the subject of any Sanction, (ii) listed in the most
current annex to, or otherwise currently the subject of the provisions of, any
executive order administered by OFAC or the U.S. Department of State, or
(iii) named as a “Specially Designated National” in the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (each Person referred to in any of
the preceding clauses (i) - (iii), a “Designated Person”).

 

47

--------------------------------------------------------------------------------


 

5.13        Anti-Corruption Laws.  The Borrower and its Subsidiaries (a) are in
compliance with (i) the United States Foreign Corrupt Practices Act of 1977, as
applicable to them, and (ii) other similar anti-corruption legislation in other
relevant jurisdictions in which they maintain assets or engage in business,
which otherwise are applicable to them (collectively, the Laws referred to in
the preceding clauses (i) and (ii), the “Anti-Corruption Laws”), other than any
failure or failures to comply with Anti-Corruption Laws (A) that are isolated
and do not evidence a pervasive or systemic pattern of violations of such laws
and regulations or a significant deficiency in the implementation of the
hereinafter referenced policies and procedures to promote and achieve compliance
by the Borrower and its Subsidiaries with Anti-Corruption Laws and are
immaterial to the Borrower and its Subsidiaries taken as a whole, or (B) that
arise from actions or incidents that have been publicly disclosed by the
Borrower or disclosed in writing to the Administrative Agent (with a copy to
Lenders), in each case, at least twenty (20) days prior to the Closing Date, and
(b) have instituted and maintain commercially reasonable policies and procedures
which they reasonably believe are designed to promote and achieve their
respective compliance with such laws.

 

ARTICLE VI.      AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03, and except in the case of the covenants set forth in Sections 6.04, 6.05,
6.06, 6.07, and 6.08, which shall be limited to Significant Restricted Persons)
cause each Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent the
following statements and reports, at the Borrower’s expense:

 

(a)           promptly upon the filing thereof, and in any event within ninety
(90) days after the end of each fiscal year, a copy of the Borrower’s Form 10-K,
which report shall include the Borrower’s complete consolidated financial
statements together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an opinion, without material qualification,
based on an audit using generally accepted auditing standards, by
PricewaterhouseCoopers LLP, or other independent certified public accountants
selected by General Partner, stating that such consolidated financial statements
have been so prepared, and these financial statements shall contain a
consolidated balance sheet as of the end of such fiscal year and consolidated
statements of earnings for such fiscal year, and such consolidated financial
statements shall set forth in comparative form the corresponding figures for the
preceding fiscal year; and

 

(b)           promptly upon the filing thereof, and in any event within sixty
(60) days after the end of each of the first three fiscal quarters of each
fiscal year, a copy of the Borrower’s Form 10-Q, which report shall include the
Borrower’s unaudited consolidated balance sheet as of the end of such fiscal
quarter and consolidated statements of the Borrower’s earnings and cash flows
for such fiscal quarter and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter.

 

48

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender (except as otherwise provided in subsection (c) below), in
form and detail reasonably satisfactory to the Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief financial officer, principal accounting officer or treasurer
of General Partner (i) stating that such consolidated financial statements are
accurate and complete in all material respects (subject to normal year-end
adjustments), (ii) stating that such Person has reviewed the Loan Documents,
(iii) containing calculations showing compliance (or non compliance) at the end
of such fiscal quarter with the requirements of Section 7.08, (iv) stating that,
to the best of such Person’s knowledge, no Default exists at the end of such
fiscal quarter or at the time of such certificate or specifying the nature and
period of existence of any such Default, and (v) identifying any Subsidiary
designated as an Unrestricted Subsidiary since the date of the most-recently
delivered prior certificate under this Section 6.02(a) (which delivery may,
unless the Administrative Agent requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(b)           promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the unit holders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower
filed with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(c)           promptly, to the Administrative Agent, upon written request, such
additional information regarding the business, financial or corporate affairs of
the Borrower or any Subsidiary, or compliance with the terms of the Loan
Documents, in each case which are reasonably requested by the Administrative
Agent or any Lender and not subject to confidentiality restrictions or
attorney-client privilege; and

 

(d)           notice of any public announcement by Moody’s or S&P of any
downgrade in a Debt Rating.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02, (ii) on
which such documents are delivered to the Administrative Agent for posting to
the Platform or (iii) on which such documents are posted on the Borrower’s
behalf on any other Internet or intranet

 

49

--------------------------------------------------------------------------------


 

website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), and in either case, the Borrower notifies the
Administrative Agent of such posting or link.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent or its
authorized Affiliates will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that it instructs to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC”  prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent or its authorized
Affiliates and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07), (y) all
Borrower Materials so marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Side Information” and (z) the
Administrative Agent or its authorized Affiliates shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

6.03        Notices.  Promptly notify the Administrative Agent and each Lender
not later than five Business Days after any executive officer of the Borrower
has knowledge:

 

(a)           of the occurrence of any Default; and

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04        Payment of Taxes, Etc.  (a) Timely file all required tax returns
(including any extensions), (b) timely pay all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property, and (c) maintain appropriate accruals

 

50

--------------------------------------------------------------------------------


 

and reserves for all of the foregoing as required by GAAP, except to the extent
that (i) it is in good faith contesting the validity thereof by appropriate
proceedings, if necessary, diligently conducted and has set aside on its books
adequate reserves therefor which are required by GAAP or (ii) such non-filing,
non-payment or non-maintenance would not reasonably be expected to result in a
Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.  (a) Preserve and maintain its legal
existence and good standing under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except, in each case (i) where the failure so to maintain or
preserve (as the case may be) would not reasonably be expected to cause a
Material Adverse Effect or (ii) as permitted in Section 7.03 or as a result of
statutory conversions.

 

6.06        Maintenance of Properties.  Maintain all of its material properties
and equipment that are necessary in the operation of its business in good
working order and condition, ordinary wear and tear and obsoleteness excepted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain, with financially sound and
reputable insurance companies, insurance or, at its option, self-insure in such
amounts (after giving effect to any self-insurance compatible with the following
standards) and against such risks as are customarily insured by other Persons
engaged in the same or similar businesses and owning similar properties;
provided, however, that notwithstanding the foregoing provisions of this
Section 6.07, the Borrower or any Subsidiary may effect workers’ compensation or
similar insurance in respect of operations in any state or other jurisdiction
through any insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable laws.  The insurance coverages and amounts will be reasonably
determined by the Borrower, based on coverages carried by prudent owners of
similar property, and with respect to each other Significant Restricted Person,
may be maintained by the Borrower.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including Anti-Corruption Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate
proceedings, if necessary, diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect. 
The Borrower and its Subsidiaries will institute and maintain commercially
reasonably policies and procedures which they reasonably believe are designed to
promote and achieve their respective compliance with Anti-Corruption Laws.

 

6.09        Books and Records.  Maintain full and accurate books of record and
account in conformity with GAAP consistently applied.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and to
make copies thereof or abstracts therefrom, and to discuss its

 

51

--------------------------------------------------------------------------------


 

affairs, finances and accounts with its officers and independent public
accountants, all at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower.  Each of the foregoing inspections
and examinations shall be made subject to compliance with applicable safety
standards and the same conditions applicable to any Restricted Person in respect
of property of that Restricted Person on the premises of Persons other than a
Restricted Person or an Affiliate of a Restricted Person, and all information,
books and records furnished or requested to be made, all information to be
investigated or verified, all copies and abstracts of all information, books and
records and all discussion conducted with any officer, employee or
representative of any Restricted Person, in each case, shall be subject to any
applicable attorney-client privilege exceptions which the Borrower or such
Restricted Person determines is reasonably necessary and compliance with
conditions to disclosures under non-disclosure agreements between any Restricted
Person and Persons other than a Restricted Person or an Affiliate of a
Restricted Person and the express undertaking of each Person acting at the
direction of or on behalf of any Lender Party to be bound by the confidentiality
provisions of Section 10.07 of this Agreement.

 

6.11        Use of Proceeds.  Use the proceeds of the Loans for working capital,
capital expenditures, repayment of intercompany debt, acquisitions and other
general corporate purposes not in violation of any Law applicable to it and not
resulting in a Default or Event of Default.

 

ARTICLE VII.    NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not
(except in the case of the covenant set forth in Section 7.02, which shall be
limited to Subsidiaries), nor shall it permit any Subsidiary (except in the case
of the covenants set forth in Sections 7.03 and 7.06, which shall be limited to
Significant Restricted Persons, and in the case of the covenant in Section 7.04,
which shall be limited to the Borrower) to:

 

7.01        Liens.  Create, incur, assume or permit to exist any Lien upon any
of its Principal Property or upon the Equity Interests of any Subsidiary to
secure Indebtedness (other than, for the avoidance of doubt, Unrestricted
Subsidiaries), whether now owned or hereafter acquired, other than the
following:

 

(a)           Liens pursuant to any Loan Document or securing any of the
Obligations (which Liens may, if required as a condition to the granting or
acceptance thereof, also secure, on a pari-passu basis, any Swap Contracts with
Lenders or their Affiliates);

 

(b)           Liens for taxes, assessments, charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens (including Liens on property of any Restricted Person in the
possession of storage facilities, pipelines or barges) arising in the ordinary
course of business for amounts which are not overdue for a period of more than
60 days or which are being contested in good faith and by

 

52

--------------------------------------------------------------------------------


 

appropriate proceedings, if necessary, diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)           Liens on cash and cash equivalents under or with respect to
accounts with brokers or counterparties with respect to hedging contracts
consisting of cash, commodities or futures contracts, options, securities,
instruments and other like assets securing only hedging contracts;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation (other than any Lien imposed by ERISA), or to secure
letters of credit issued with respect thereto;

 

(f)            deposits to secure the performance of bids, trade contracts,
leases (other than for borrowed money), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (or to secure letters of credit issued in connection
therewith);

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 

(h)           inchoate Liens in respect of pending litigation, or Liens securing
judgments for the payment of money (or securing letters of credit, appeal or
other surety bonds related to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(i)            Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided, that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower or any Subsidiary in excess of those set forth by
regulations promulgated by the Board of Governors of the Federal Reserve System,
and (ii) such deposit account is not intended by the Borrower or any Subsidiary
to provide collateral to the depository institution;

 

(j)            Liens arising out of all presently existing and future division
and transfer orders, advance payment agreements, processing contracts, gas
processing plant agreements, operating agreements, gas balancing or deferred
production agreements, pooling, unitization or communitization agreements,
pipeline, gathering or transportation agreements, platform agreements, drilling
contracts, injection or repressuring agreements, cycling agreements,
construction agreements, salt water or other disposal agreements, leases or
rental agreements, farm-out and farm-in agreements, exploration and development
agreements, and any and all other contracts or agreements covering, arising out,
used or useful in connection with or pertaining to the exploration, development,
operation, production, sale, use, purchase, exchange, storage, separation,
dehydration, treatment, compression, gathering, transportation, processing,
improvement, marketing, disposal, or handling of any oil and gas property of the
Borrower;

 

53

--------------------------------------------------------------------------------


 

(k)           Liens in respect of Operating Leases;

 

(l)            Liens securing Acquired Indebtedness, provided that (i) each such
Lien (A) existed at the time of its acquisition and was not created in
anticipation thereof, or (B) was created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including the cost of construction) of such property or asset, (ii) no such
Lien shall extend to or cover any property or asset of a Restricted Person other
than the property or asset so acquired (or constructed), and any extension,
renewal, refinancing, refunding or replacement (or successive extensions,
renewals, refinancings, refundings or replacements), in whole or part, of the
foregoing, and (iii) such Lien shall not secure any additional Indebtedness and
obligations;

 

(m)          rights reserved to or vested in any Governmental Authority by the
terms of any right, power, franchise, grant, license or permit, or by any
provision of Law, to revoke or terminate any such right, power, franchise,
grant, license or permit or to condemn or acquire by eminent domain or similar
process;

 

(n)           rights reserved to or vested by Law in any Governmental Authority
to in any manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

 

(o)           rights reserved to the grantors of any properties of any
Restricted Person, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;

 

(p)           Liens pursuant to the Pine Prairie Lease and extensions, renewals
and replacement thereof; and

 

(q)           Liens otherwise not permitted herein which secure obligations in
an aggregate principal amount not to exceed at any time outstanding 10% of the
Borrower’s Consolidated Net Tangible Assets.

 

7.02        Indebtedness.  Create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness of any Restricted Person owing to another Restricted
Person;

 

(c)           Acquired Indebtedness;

 

(d)           Indebtedness of (i) any of its Subsidiaries (and guarantees
thereof by its Subsidiaries) under the PAA US/Canada Credit Agreement, and
(ii) Plains Marketing (and guarantees thereof by its Subsidiaries) and PMCULC
(and guarantees thereof by its Subsidiaries) under the Hedged Inventory Credit
Agreement;

 

54

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness under the Pine Prairie Lease
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such extensions, renewals and
replacements; and

 

(f)                                   other Indebtedness not otherwise permitted
pursuant to the foregoing clauses (a), (b), (c), (d) and (e) in an aggregate
principal amount at any time outstanding not to exceed 15% of the Borrower’s
Consolidated Net Tangible Assets.

 

7.03                               Fundamental Changes; Dispositions.  Merge,
dissolve, liquidate, consolidate with or into another Person, or sell, transfer,
lease, exchange or otherwise dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that, so
long as no Default exists or, upon giving pro forma effect thereto, would
immediately result therefrom:

 

(a)                                 any Significant Restricted Person may merge,
consolidate or amalgamate with another Person, provided that (i) if such
Significant Restricted Person is the Borrower, the Borrower shall be the
acquiring, surviving or continuing entity, and (ii) as to any other Significant
Restricted Person, (x) the Borrower or such Significant Restricted Person is the
acquiring, surviving or continuing entity (or, with respect to any merger,
consolidation or amalgamation involving such Significant Restricted Person, the
surviving or continuing entity becomes a Significant Restricted Person in the
transaction) or (y) such merger, consolidation or amalgamation is in connection
with the sale, transfer, lease, exchange or other disposition of all or
substantially all of such Significant Restricted Person’s Equity Interests;

 

(b)                                 any Significant Restricted Person other than
the Borrower may sell, transfer, lease exchange or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise); and

 

(c)                                  any Significant Restricted Person other
than the Borrower may dissolve or liquidate if such dissolution or liquidation
results from dispositions not prohibited by this Agreement.

 

7.04                               Restricted Payments.  Declare or make any
Restricted Payment unless no Default or Event of Default has occurred and is
continuing or, immediately after giving effect thereto, would result therefrom.

 

7.05                               Transactions with Affiliates.  Enter into any
material transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than on terms that are no less
favorable to the Borrower or such Restricted Person as would be obtainable by
the Borrower or such Restricted Person at the time in an arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to any of the following transactions:
(a) transactions between or among the Borrower and any of its Subsidiaries or
between and among any Subsidiaries; (b) if and to the extent any of them
constitute transactions with Affiliates, transactions governed by the Amended
and Restated Omnibus Agreement between Plains Resources Inc., the Borrower,
Plains Marketing, GP LLC,

 

55

--------------------------------------------------------------------------------


 

Plains Marketing GP, Inc. and Plains Pipeline (and successors of each) dated
July 23, 2004, as amended and in effect; or the Amended and Restated Crude Oil
Marketing Agreement among Plains Resources Inc., Calumet Florida, LLC and Plains
Marketing dated as of July 23, 2004, as amended and in effect, (c) any
employment, equity award, equity option or equity appreciation agreement or plan
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business of the Borrower or such Subsidiary; (d) transactions effected in
accordance with the terms of agreements as in effect on the Closing Date;
(e) customary compensation, indemnification and other benefits made available to
officers, directors or employees of the Borrower, any of its Subsidiaries or the
General Partner, including reimbursement or advancement of out-of-pocket
expenses and provisions of officers’ and directors’ liability insurance; and
(f) transactions as contemplated by the Borrower’s agreement of limited
partnership.

 

7.06                                        Burdensome Agreements.  Except as
expressly provided for in the Loan Documents, as described in any Schedule
hereto or pursuant to a Restriction Exception, the substance of which, in detail
reasonably satisfactory to the Administrative Agent, is promptly reported to
Administrative Agent, enter into any Contractual Obligation that limits the
ability (a) of any Significant Restricted Person to make Restricted Payments to
the Borrower or otherwise to transfer property to the Borrower, (b) of any
Significant Restricted Person to redeem Equity Interests held in it by the
Borrower, (c) of any Significant Restricted Person to repay loans and other
Indebtedness owing by it to the Borrower, or (d) of any Significant Restricted
Person to guarantee the payment of Indebtedness of the Borrower (excluding any
restrictions with respect to PNGS and its Subsidiaries contained in the
organizational and governance documents of PNGS as in effect on the Closing
Date).

 

7.07                                        Use of Proceeds.  Use the proceeds
of any Loans, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (a) to purchase or carry margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose (within the meaning of
Regulation U of the FRB), (b) to fund any activities or business of, or with,
any Designated Person or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, (c) in any manner that would result in
a material violation of any Sanctions by the Borrower or its Subsidiaries, or
(d) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

 

7.08                                        Consolidated Leverage Ratio.  Permit
the Consolidated Leverage Ratio as of the end of any fiscal quarter of the
Borrower to be greater than the ratio set forth below opposite such period,
calculated, with respect to Consolidated EBITDA, on a trailing four-quarter
basis:

 

Applicable Period

 

Maximum
Consolidated
Leverage Ratio

 

(i) During an Acquisition Period

 

5.50:1.0

 

(ii) Other than during an Acquisition Period

 

5.00:1.0

 

 

56

--------------------------------------------------------------------------------


 

provided; for purposes of this Section 7.08, Consolidated EBITDA may include, at
the Borrower’s option, any Material Project EBITDA Adjustments or New Cavern
EBITDA Adjustments as provided below, limited in each case with respect to any
non-wholly-owned Subsidiaries to a proportional amount of such adjustments equal
to the Borrower’s direct or indirect ownership interest therein.

 

As used herein, “Material Project EBITDA Adjustments” means, with respect to the
construction or expansion of any capital project of the Borrower or any of its
Subsidiaries (excluding, for the avoidance of doubt, Unrestricted Subsidiaries),
the aggregate capital cost of which (inclusive of capital costs expended prior
to the acquisition thereof) is reasonably expected by the Borrower to exceed, or
exceeds, $50,000,000 (a “Material Project”):

 

(A)                               prior to the date on which a Material Project
has achieved commercial operation (the “Commercial Operation Date”) (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project, such amount based only on (i) projected revenues from firm
fixed-fee contracts (subject to adjustments for customer creditworthiness) and
tariffs relating to such Material Project, less expenses, (ii) projected
Commercial Operations Date (to be no more than 18 months from the fiscal quarter
in which such Material Project EBITDA Adjustment is initially proposed), and
(iii) other factors reasonably deemed appropriate by the Administrative Agent,
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the fiscal quarter in which construction or expansion of such Material Project
commences and for each fiscal quarter thereafter until the Commercial Operation
Date of such Material Project (including the fiscal quarter in which such
Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%;

 

(B)                               beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project for the balance of the four full fiscal quarter period
following such Commercial Operation Date, which may, at the Borrower’s option,
be added to actual Consolidated EBITDA for such fiscal quarters; and

 

57

--------------------------------------------------------------------------------


 

(C)                               the aggregate amount of all Material Project
EBITDA Adjustments and New Cavern EBITDA Adjustments during any period shall be
limited to 15% of the total actual Consolidated EBITDA for such period (which
total actual Consolidated EBITDA shall be determined without including any
Material Project EBITDA Adjustments or New Cavern EBITDA Adjustments).

 

As used herein, “New Cavern EBITDA Adjustments” means, with respect to each new
gas storage cavern at the Pine Prairie Storage Facility or the Southern Pines
Storage Facility which achieves commercial operation (the date on which such
commercial operation is achieved, the “New Cavern Commercial Operations Date”)
after the Closing Date, an amount submitted by the Borrower and approved by
Administrative Agent as the projected Consolidated EBITDA attributable to the
additional storage capacity attributable to such new gas storage cavern
(initially giving pro forma effect as if such New Cavern Commercial Operations
Date occurred on the first day of the fiscal quarter in which it occurred, and
thereafter such pro forma quarterly adjustments rolling off and being replaced
by actual performance on a quarterly basis).  New Cavern EBITDA Adjustments
shall be based only on (i) projected revenues from firm fixed-fee storage
contracts (subject to adjustments for customer creditworthiness) and tariffs
relating to such new cavern, less expenses, (ii) the New Cavern Commercial
Operations Date with respect to each such new cavern, and (iii) other factors
reasonably deemed appropriate by Administrative Agent.

 

In addition, for purposes of this Section 7.08, Hybrid Securities up to an
aggregate principal amount of 15% of Consolidated Total Capitalization shall be
excluded from Consolidated Funded Indebtedness.

 

Deliverables for Material Project EBITDA Adjustments and New Cavern EBITDA
Adjustments

 

The Borrower shall, no later than three Business Days prior to its delivery of a
Compliance Certificate for any fiscal quarter for which the Borrower desires to
include Material Project EBITDA Adjustments or New Cavern EBITDA Adjustments,
deliver to Administrative Agent, in form and substance reasonably satisfactory
to Administrative Agent and certified by a financial officer of the Borrower,
written pro forma projections of Consolidated EBITDA attributable to such
Material Project EBITDA Adjustments or New Cavern EBITDA Adjustments, and such
other related information and documentation reasonably requested by and
reasonably satisfactory to Administrative Agent in all respects, including with
respect to Material Project EBITDA Adjustments, certification as to Material
Project completion percentage, expected Commercial Operations Date and no
material delays with respect thereto.

 

7.09                                        Unrestricted Subsidiaries.  So long
as no Default or Event of Default has occurred and is continuing, and
immediately after giving effect to such designation on a pro forma basis, no
Default or Event of Default would result therefrom, the Borrower or any
wholly-owned Subsidiary of the Borrower may designate one or more Subsidiaries
as Unrestricted Subsidiaries (each such Subsidiary, and each of its
Subsidiaries, an “Unrestricted Subsidiary”), which Unrestricted Subsidiaries
shall be subject to the following:

 

58

--------------------------------------------------------------------------------


 

(a)                                 No Unrestricted Subsidiary shall be deemed
to be a “Restricted Person” or a “Subsidiary” of the Borrower for purposes of
this Agreement or any other Loan Document, and no Unrestricted Subsidiary shall
be subject to or included within the scope of any provision herein or in any
other Loan Document, including without limitation any representation, warranty,
covenant or Event of Default herein or in any other Loan Document, except as set
forth in this Section 7.09.

 

(b)                                 No Restricted Person shall guarantee or
otherwise become liable in respect of any Indebtedness of, grant any Lien on any
of its property (other than its Equity Interests in an Unrestricted Subsidiary)
to secure any Indebtedness of or other obligation of, or provide any other form
of credit support to, any Unrestricted Subsidiary, and no Restricted Person
shall enter into any contract or agreement with any Unrestricted Subsidiary,
except on terms no less favorable to such Restricted Person, as applicable, than
could be obtained in a comparable arm’s length transaction with a non-Affiliate
of such Restricted Person; provided, Restricted Persons may guarantee trade
accounts payable of Unrestricted Subsidiaries that arise in the ordinary course
of business in an amount not to exceed five percent (5%) of the Borrower’s
Consolidated Net Tangible Assets.

 

(c)                                  The Borrower shall at all times maintain,
as between Restricted Persons and Unrestricted Subsidiaries, the separate
existence of each Unrestricted Subsidiary.

 

(d)                                 Restricted Persons shall notify each Lender
Party, not later than five (5) Business Days after any executive officer of
Restricted Persons has knowledge of, any claim, including any claim under any
Environmental Law, or any notice of potential liability under any Environmental
Law, asserted against any Unrestricted Subsidiary or with respect to any
Unrestricted Subsidiary’s properties that would reasonably be expected to result
in a Material Adverse Effect, stating that such notice is being given pursuant
to this Section 7.09.

 

The Borrower may designate any Unrestricted Subsidiary to become a Restricted
Person if a Default or Event of Default is not continuing, such designation
would not, immediately after giving effect thereto, result in a Default or an
Event of Default, and immediately thereafter such Subsidiary has no outstanding
Indebtedness.  Immediately thereafter, the Borrower shall promptly notify
Administrative Agent of such designation and provide to it an officer’s
certificate that such designation was made in compliance with this Section 7.09.

 

ARTICLE VIII.       EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when due and payable, any amount of principal of any Loan, or (ii) within
three Business Days after the same becomes due and payable, any interest on any
Loan, or any fee due hereunder pursuant to Section 2.07, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03 or Article VII; or

 

59

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  The Borrower fails to
perform or comply with any of its obligations under any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document to which it is a party on its part to be performed or complied with and
such failure continues for 30 days after notice of such failure is given by the
Administrative Agent to the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by or on behalf of the Borrower
herein or in any other Loan Document shall be incorrect when made or deemed made
in any material respect; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
Restricted Person (A) fails to make any payment when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) of
any principal of or interest on any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) in an aggregate principal
amount which exceeds the Threshold Amount, and such failure continues after the
passing of the applicable notice and grace periods, (other than such
Indebtedness the validity of which is being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of such Restricted Person as
required by GAAP) or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
in each case, beyond the applicable grace, cure, extension, forbearance or
similar period, if the effect of which failure or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, (1) the Swap Termination Value owed by the Borrower or such Subsidiary as
a result thereof is greater than the Threshold Amount (other than amounts under
such Swap Contract, the validity of which are being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of such Restricted Person as
required by GAAP), (2) after giving effect to any applicable grace, cure,
extension, forbearance or similar period, the effect of such Early Termination
Date is to cause such Swap Termination Value to become due, and (3) such Swap
Termination Value has not been paid when due; or

 

(f)                                   Insolvency Proceedings, Etc.  The
Borrower, any other Significant Restricted Person, GP LLC, Plains AAP or the
General Partner institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment

 

60

--------------------------------------------------------------------------------


 

continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) The Borrower or any other Significant Restricted Person becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not stayed, released, vacated or fully bonded within 60
days (or such longer period for which a stay of enforcement is allowed by
applicable Law) after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Significant Restricted Person a final judgment for the payment of money in an
aggregate amount (as to all such judgments or orders) which exceeds $50,000,000
(to the extent not covered by independent third-party insurance as to which such
insurer has not disputed coverage, or self-insurance reasonably acceptable to
the Administrative Agent) at any one time outstanding and prior to the discharge
thereof, (i) enforcement proceedings are lawfully commenced by any creditor upon
such judgment, or (ii) there is a period of 30 consecutive days after the entry
of such judgment during which a discharge, stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount, in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the payment Obligations, ceases to be in full force and effect; or the
Borrower contests in any manner the validity or enforceability of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated or suspended (as the case may be), whereupon such
commitments and obligation shall be terminated or suspended (as the case may
be);

 

61

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts that have accrued and are owing as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Section 2.12, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the payment Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.                ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its

 

62

--------------------------------------------------------------------------------


 

behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions (other
than the right to reasonably approve a successor Administrative Agent pursuant
to Section 9.06).

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

63

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation or Removal of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower, which notice shall set forth the proposed date of
resignation, which shall be not less than 30 days after the date of such notice,
during which time the Administrative Agent shall continue to act as the
Administrative Agent hereunder, unless sooner replaced or removed in accordance
with the provisions hereof.  In addition, at any time the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person, remove
such Person as Administrative Agent.  Upon receipt of any such notice of
resignation or issuance of notice of removal, the Required Lenders shall have
the right to appoint a successor (subject to consultation with the Borrower,
unless an Event of Default has occurred and is

 

64

--------------------------------------------------------------------------------


 

continuing), which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or the Required Lenders issue such notice of
removal, then the retiring or removed Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above (subject to consultation with the Borrower, unless an Event of
Default has occurred and is continuing); provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation or removal shall nonetheless
become effective in accordance with such notice and (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired or removed) Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

65

--------------------------------------------------------------------------------


 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.08 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same in
accordance with Section 8.03;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04, in each case, in accordance
with Section 8.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10                        Collateral Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all payment Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale not prohibited hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders.  Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property pursuant to this Section 9.10.

 

66

--------------------------------------------------------------------------------


 

ARTICLE X. MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (ii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate, except with respect to interest on past-due principal of any Loan, which
shall require the written consent of each Lender, or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(e)                                  change Section 2.11 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender.

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may

 

67

--------------------------------------------------------------------------------


 

not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or other electronic transmission as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower and its Affiliates), if such questionnaire
has been received by the Person sending such notice or communication, or if such
questionnaire has not been received by such sending Person, to such address as
may be reasonably believed to be correct by such sending Person.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

68

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses have resulted from such Agent Party’s gross negligence,
willful misconduct or material breach of any of its obligations under any Loan
Document; provided, however, that in no event shall any party hereto, Related
Party of any party hereto or Agent Party have any liability to each other party
hereto, its Related Parties, any Agent Party or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  The Borrower and
the Administrative Agent may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with

 

69

--------------------------------------------------------------------------------


 

respect to the Borrower or its Subsidiaries or their respective securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower, as
provided in Section 10.04(b).  All telephone notices to and other telephonic
communications with the Administrative Agent may be recorded by any person a
party thereto, and each of the parties hereto consent to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement; Nature of
Obligations.  No failure by any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other

 

70

--------------------------------------------------------------------------------


 

Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, other than expenses of a Defaulting
Lender proximately caused by conduct, acts or omissions described in clauses
(a), (b) or (c) of the definition of “Defaulting Lender”.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender (each such Person being called an “Indemnitee”) against any and all
liabilities, obligations, claims, losses, damages, penalties, fines, actions,
judgments, suits, settlements, costs, expenses or disbursements (including
reasonable fees of attorneys, accountants, experts and advisors) of any kind or
nature whatsoever (in this section collectively called “liabilities and costs”)
which to any extent (in whole or in part) may be imposed on, incurred by, or
asserted against such Lender Party growing out of, resulting from or in any
other way associated with the Loan Documents and the transactions and events
(including the enforcement or defense thereof) at any time associated therewith
or contemplated therein and the Borrower’s use of Loan proceeds (whether arising
in contract or in tort or otherwise and including any violation or noncompliance
with any Environmental Laws by any Indemnitee or any other Person or any
liabilities or duties of any Indemnitee or any other Person with respect to
Hazardous Materials found in or released into the environment).  In the case of
an investigation, litigation or proceeding to which the indemnity in this
Section 10.04 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
equity holders, Affiliates or creditors or an Indemnitee or any third party and
whether or not an Indemnitee is otherwise a party thereto.

 

(c)                                  THE FOREGOING INDEMNIFICATION SHALL APPLY
WHETHER OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT
OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR
CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE, provided only that no Indemnitee shall be entitled under this
section to receive indemnification for that portion, if any, of any liabilities
and costs which (i) is proximately caused by its own (A) individual gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final judgment, or (B) material breach of any of its
obligations hereunder or under any other Loan Documents, as determined by a
court of competent jurisdiction in a final judgment, (ii) arises by reason of a
claim (A) by any one or more Indemnitees against any one or more other
Indemnitees or (B) by an equity-interest owner of any Indemnitee against any one
or more Indemnitees, so long as in either such case, such claim is not
proximately caused solely by the breach hereunder or under any other Loan
Document by the Borrower or its Affiliates or (iii) are incurred by an
Indemnitee that is a Defaulting Lender, and such liabilities or costs are
proximately caused by conduct, acts or omissions described in clauses (a),
(b) or (c) of the definition of “Defaulting Lender”.  If any Person (including
the Borrower or any of its Affiliates) ever alleges gross

 

71

--------------------------------------------------------------------------------


 

negligence or willful misconduct pursuant to the preceding clause (i)(A) (but,
for the avoidance of doubt, not with respect to an allegation of a material
breach pursuant to the preceding clause (i)(B)) by any Indemnitee, the
indemnification provided for in this section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct.  As used in this section the
term “Indemnitee” shall refer not only to each Person designated as a Lender
Party in Section 1.01 but also to each director, officer, trustee, agent,
attorney, employee, representative and Affiliate of such Persons.  So long as no
Default has occurred and is continuing and the Borrower is financially solvent,
no Indemnitee may settle any claim to be indemnified without the consent of the
Borrower, such consent not to be unreasonably withheld; provided that the
Borrower may not reasonably withhold consent to any settlement that an
Indemnitee proposes, if the Borrower does not have the financial ability to pay
all its obligations outstanding and asserted against the Borrower at that time,
including the maximum potential claims against the Indemnitee to be indemnified
pursuant to this Section 10.04.

 

(d)                                 Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any applicable Related Party
of any of the foregoing, without affecting the Borrower’s payment obligations
with respect thereto, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity.  The obligations of the Lenders
under this subsection (d) are subject to the provisions of Section 2.10(d).

 

(e)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no party hereto or Related Party
of any party hereto shall assert, and hereby waives, any claim against each
other party hereto and its Related Parties (including, as applicable, each
Indemnitee), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than as a
result of such Indemnitee’s gross negligence, willful misconduct or material
breach of any of its obligations under any Loan Document.

 

(f)                                   Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor
and the Borrower’s receipt of reasonably detailed invoices or statements related
thereto.

 

72

--------------------------------------------------------------------------------


 

(g)                                  Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the

 

73

--------------------------------------------------------------------------------


 

case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any such assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment permitted by Section 10.06(b) shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

74

--------------------------------------------------------------------------------


 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender against receipt by the Borrower of the
cancelled original Note of the assignor, if its entire Commitment was assigned,
or evidence that such assignor’s Note is marked to reflect its reduction.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments

 

75

--------------------------------------------------------------------------------


 

of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time and recordation of
Assignments and Assumptions (the “Register”).  The entries in the Register shall
be conclusive absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.   The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice, and the Administrative Agent shall provide any information therein as
the Borrower shall reasonably request from time to time.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, any other Lender or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01 (it being
understood that the documentation required under Section 3.01 shall be delivered
to the participating Lender) and the obligations imposed by such Sections) and
shall be subject to replacement pursuant to Section 3.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  Each Lender that sells a participation agrees,
at such Lender’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 3.06 with respect to
any Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.  Each Lender that sells a participation shall, solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
in such Lender’s Loans and the principal amounts (and stated interest) of each
such Participant’s interest in such Lender’s Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of its Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in such Lender’s commitments, loans or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that

 

76

--------------------------------------------------------------------------------


 

such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury regulations.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in such Lender’s Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.  For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply and complies with
Section 3.01(e) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)                                  Lost Notes.  Upon receipt of an affidavit
reasonably satisfactory to the Borrower of an officer of any Lender as to the
loss, theft, destruction or mutilation of its Note which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such Note, the Borrower will execute and deliver, in lieu
thereof, a replacement Note in the principal amount of such Lender’s then
Commitment or if no Commitment is in effect, the outstanding principal amount
owed to such Lender and otherwise of like tenor.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders (for itself and each of its Related
Parties) agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and will maintain such confidences), (b) to the extent requested or required by
applicable laws or regulations or by any subpoena or similar legal process,
including in connection with any pledge or assignment made pursuant to
Section 10.06(f), (c) subject to this Section 10.07, to any other party hereto,
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or in connection with any Default or anticipated Default,
the enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant

 

77

--------------------------------------------------------------------------------


 

in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to, and
requested by, the Borrower and its obligations, (f) with the consent of the
Borrower or (g) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
Affiliate of any of them, or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.08                 Right of Setoff.  At any time and from time to time during
the continuance of any Event of Default, each Lender is hereby authorized, to
the fullest extent permitted by applicable law, to set off and apply against the
payment Obligations then due and payable (without notice to any Restricted
Person), any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.12 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an

 

78

--------------------------------------------------------------------------------


 

amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If (i) any Lender requests
compensation under Section 3.04 or gives a notice pursuant to Section 3.02 and
does not subsequently designate a

 

79

--------------------------------------------------------------------------------


 

different Lending Office or assign its rights and obligations hereunder to
another of its offices, branches or affiliates as provided in Section 3.06(a),
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(iii) any Lender is a Defaulting Lender, (iv) any Lender fails to consent to an
election, consent, amendment, waiver or other modification to this Agreement or
any other Loan Document that requires the consent of (A) the Required Lenders,
and such election, consent, amendment, waiver or other modification is otherwise
consented to by the Required Lenders, or (B) all Lenders (or all Lenders
directly affected thereby), and such election, consent, amendment, waiver or
other modification is otherwise consented to by Supermajority Lenders, or
(v) any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 unless paid by the assignee or waived by the
Administrative Agent in its sole discretion, the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05 and
subject to Section 2.12) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not violate applicable
Laws.

 

Notwithstanding the foregoing rights of the Borrower under this Section, the
Borrower may not replace any Lender which seeks compensation under Section 3.04
or reimbursement under Section 3.01 unless the Borrower is replacing all Lenders
which are then seeking such compensation or reimbursement.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT

 

80

--------------------------------------------------------------------------------


 

OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

81

--------------------------------------------------------------------------------


 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
the Co-Syndication Agents, the Co-Documentation Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents and the Lenders, on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent, the Co-Syndication Agents, the Co-Documentation Agents and
the Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
their respective Affiliates, or any other Person and (ii) none of the
Administrative Agent, any Arranger, any Co-Syndication Agent, any
Co-Documentation Agent nor any Lender has any obligation to the Borrower or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and none of the
Administrative Agent, any Arranger, any Co-Syndication Agent, any
Co-Documentation Agent nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Co-Syndication Agents, the Co-Documentation Agents
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.17                 No Recourse to Other Persons.  No past, present or future
director, officer, partner, employee, incorporator, manager, stockholder,
unitholder or member of the Borrower, General Partner, Plains AAP, or GP LLC,
and no past, present or future director, officer, partner, employee,
incorporator, manager, stockholder, unitholder or member of any Subsidiary of
the Borrower that is from time to time the Borrower shall have any liability for
any Obligations or for any claim based on, in respect of, or by reason of, the
Obligations or their creation as such. Each party hereto, for itself and each of
its Related Parties, waives and releases all such liability. The waiver and
release are part of the consideration for the incurrence of Indebtedness by the
Borrower hereunder and, as applicable, the making of the Notes.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formulations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form,

 

82

--------------------------------------------------------------------------------


 

each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, neither the
Administrative Agent nor the Borrower is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
it pursuant to procedures approved by it (for the avoidance of doubt, it is
agreed and acknowledged by each of the Administrative Agent and the Borrower
that any manually executed document, or any manually executed signature
page thereto, transmitted by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”), does not constitute an “electronic signature” as described in,
or contemplated by, this Section 10.18).

 

10.19                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all information that is in its or
any of its Subsidiary’s possession or control and not subject to confidentiality
arrangements with third parties or counsel which the Administrative Agent or
such Lender reasonably requests to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act (and if any of such information is not in the Borrower’s or
any of its Subsidiary’s possession or control, will use its commercially
reasonable efforts to obtain such information and other documentation).

 

10.20                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.21                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By:

PAA GP LLC, its general partner

 

 

 

 

By:

PLAINS AAP, L.P., its sole member

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Sharon S. Spurlin

 

 

Sharon S. Spurlin

 

 

Vice President and Treasurer

 

Plains All American 364-Day Credit Facility

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Rosanne Parsill

 

Name:

Rosanne Parsill

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

/s/ Director

 

Plains All American 364-Day Credit Facility

 

S-3

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Co-Syndication Agent and a Lender

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

Plains All American 364-Day Credit Facility

 

S-4

--------------------------------------------------------------------------------


 

 

DNB BANK ASA, NEW YORK BRANCH,

 

as Co-Documentation Agent

 

 

 

 

By:

/s/ Anders Platou

 

Name:

Anders Platou

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Cathleen Buckley

 

Name:

Cathleen Buckley

 

Title:

Senior Vice President

 

 

 

 

 

 

 

DNB CAPITAL LLC,

 

as a Lender

 

 

 

 

By:

/s/ Anders Platou

 

Name:

Anders Platou

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Cathleen Buckley

 

Name:

Cathleen Buckley

 

Title:

Senior Vice President

 

Plains All American 364-Day Credit Facility

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agent and a Lender

 

 

 

 

By:

/s/ Michael A. Tribolet

 

Name:

Michael A. Tribolet

 

Title:

Managing Director

 

Plains All American 364-Day Credit Facility

 

S-6

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Co-Syndication Agent and a Lender

 

 

 

 

By:

/s/ Gabriel Juarez

 

Name:

Gabriel Juarez

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-7

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as Co-Documentation Agent and a Lender

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

Plains All American 364-Day Credit Facility

 

S-8

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ DeVon J. Lang

 

Name:

DeVon J. Lang

 

Title:

Senior Vice President

 

Plains All American 364-Day Credit Facility

 

S-9

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Andreas Bubenzer-Paim

 

Name:

Andreas Bubenzer-Paim

 

Title:

Director

 

Plains All American 364-Day Credit Facility

 

S-10

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

Plains All American 364-Day Credit Facility

 

S-11

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

By:

/s/ Christine Aharonian

 

Name:

Christine Aharonian

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-12

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Les Werme

 

Name:

Les Werme

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-13

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

By:

/s/ Joseph ONISCHUK

 

Name:

Joseph ONISCHUK

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Reginald CRICHLOW

 

Name:

Reginald CRICHLOW

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-14

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Richard Antl

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ William Reid

 

Name:

William Reid

 

Title:

Authorized Signatory

 

Plains All American 364-Day Credit Facility

 

S-15

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ James R. Allred

 

Name:

James R. Allred

 

Title:

Authorized Signatory

 

Plains All American 364-Day Credit Facility

 

S-16

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ David Kee

 

Name:

David Kee

 

Title:

Managing Director

 

Plains All American 364-Day Credit Facility

 

S-17

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-18

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow, Director

 

Title:

 

 

Plains All American 364-Day Credit Facility

 

S-19

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

By:

/s/ Mark Oberreuter

 

Name:

Mark Oberreuter

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-20

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

Banking Products Services, US

 

 

 

 

 

By:

/s/ Craig Pearson

 

Name:

Craig Pearson

 

Title:

Associate Director

 

 

Banking Product Services, US

 

Plains All American 364-Day Credit Facility

 

S-21

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Managing Director

 

Plains All American 364-Day Credit Facility

 

S-22

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name:

Cheryl LaBelle

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Hans Beekmans

 

Name:

Hans Beekmans

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-23

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ David Valentine

 

Name:

David Valentine

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-24

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE,

 

as a Lender

 

 

 

By:

/s/ Michiel Van der Voort

 

Name:

Michiel Van der Voort

 

Title:

Managing Director

 

Plains All American 364-Day Credit Facility

 

S-25

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-26

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ M. Colin Warman

 

Name:

M. Colin Warman

 

Title:

Vice President

 

Plains All American 364-Day Credit Facility

 

S-27

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

52,500,000.00

 

5.250000000

%

JPMorgan Chase Bank, N.A.

 

$

52,500,000.00

 

5.250000000

%

DNB Capital LLC

 

$

52,500,000.00

 

5.250000000

%

Wells Fargo Bank, National Association

 

$

52,500,000.00

 

5.250000000

%

Citibank, N.A.

 

$

52,500,000.00

 

5.250000000

%

Mizuho Bank, Ltd.

 

$

52,500,000.00

 

5.250000000

%

Branch Banking and Trust Company

 

$

52,500,000.00

 

5.250000000

%

Deutsche Bank AG New York Branch

 

$

52,500,000.00

 

5.250000000

%

Morgan Stanley Bank, N.A.

 

$

52,500,000.00

 

5.250000000

%

Barclays Bank PLC

 

$

37,500,000.00

 

3.750000000

%

Compass Bank

 

$

37,500,000.00

 

3.750000000

%

BNP Paribas

 

$

37,500,000.00

 

3.750000000

%

Canadian Imperial Bank of Commerce, New York Branch

 

$

37,500,000.00

 

3.750000000

%

Royal Bank of Canada

 

$

37,500,000.00

 

3.750000000

%

Sumitomo Mitsui Banking Corporation

 

$

37,500,000.00

 

3.750000000

%

SunTrust Bank

 

$

37,500,000.00

 

3.750000000

%

The Bank of Nova Scotia

 

$

37,500,000.00

 

3.750000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

37,500,000.00

 

3.750000000

%

UBS AG, Stamford Branch

 

$

37,500,000.00

 

3.750000000

%

BMO Harris Bank N.A.

 

$

26,500,000.00

 

2.650000000

%

ING Capital LLC

 

$

26,500,000.00

 

2.650000000

%

Regions Bank

 

$

26,500,000.00

 

2.650000000

%

Société Générale

 

$

26,500,000.00

 

2.650000000

%

U.S. Bank National Association

 

$

26,500,000.00

 

2.650000000

%

PNC Bank, National Association

 

$

20,000,000.00

 

2.000000000

%

Total

 

$

1,000,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.03

 

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.07

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

ERISA MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

COMPLIANCE WITH LAWS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Plains All American Pipeline, L.P.

333 Clay Street, Suite 1700

Houston, TX 77002

Attention:  Chief Financial Officer

Telephone:  713-646-4100

Telecopier:  (713) 646-4313

U.S. Taxpayer Identification Number:  76-0582150

 

ADMINISTRATIVE AGENT:

 

Administrative Agent

 

Bank of America, N.A.

901 Main St.

Mail Code: TX1-492-14-05

Dallas, TX 75202-3714

Attention: Nora Taylor

Telephone: 972-338-3778

Telecopier: 214-290-9673

Electronic Mail: nora.j.taylor@baml.com

Account No.: 129-2000-883

Attn: Corporate Credit Services

Ref: Plains All American Pipeline, L.P.

ABA# 026009593

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 S. LaSalle St.

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention: Rosanne Parsill

Telephone: 312-923-1639

Telecopier: 877-206-8429

Electronic Mail: rosanne.parsill@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                        ,             

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Credit Agreement, dated as of
January 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Plains All American
Pipeline, L.P., a Delaware limited partnership (the “Borrower”), Bank of
America, N.A., as Administrative Agent, and the Lenders from time to time party
thereto.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Loans

 

o  A conversion or continuation of Loans

 

1.                                     
On                                                                                  (a
Business Day).

 

2.                                      In the [principal amount of
$                                 .

[Amount designated as Working Capital Borrowing:  $                 .]

 

3.                                      Comprised of [Base Rate Loans]
[Eurodollar Rate Loans]

 

4.                                      For Eurodollar Rate Loans:  with an
Interest Period of [seven] [fourteen] [days] [one] [two] [three] [six]
[          ] [month[s]].

 

[5.                                  If a conversion or continuation of Loans,
the existing Borrowing(s) of Loans to be converted or continued:

 

Principal amount of $                         of Eurodollar Rate Loans with an
Interest Period ending                   .

 

Principal amount of $                         of Base Rate Loans.]

 

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

A - 1

--------------------------------------------------------------------------------


 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By: PAA GP LLC, its general partner

 

 

 

 

 

By: PLAINS AAP, L.P., its sole member

 

 

 

 

 

By: PLAINS ALL AMERICAN GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

$

 

, 20      

 

FOR VALUE RECEIVED, the undersigned, PLAINS ALL AMERICAN PIPELINE, L.P., a
Delaware limited partnership (“Borrower”), hereby promises to pay to
                                           or its registered and permitted
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal sum of                                   
Dollars ($                                    ), or, if greater or less, the
aggregate unpaid principal amount of each Loan from time to time made by the
Lender to Borrower under that certain 364-Day Credit Agreement, dated as of
January 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, Bank of
America, N.A., as Administrative Agent, and the Lenders from time to time party
thereto.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made as provided in the Agreement and to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due pursuant to the Agreement, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, in each case, to the extent provided in the
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence in
collecting, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

B - 1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By: PAA GP LLC, its general partner

 

 

 

 

 

By: PLAINS AAP, L.P., its sole member

 

 

 

 

 

By: PLAINS ALL AMERICAN GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

B - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,          

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Credit Agreement, dated as of
January 16, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Plains All American
Pipeline, L.P., a Delaware limited partnership (the “Borrower”), Bank of
America, N.A., as Administrative Agent, and the Lenders from time to time party
thereto.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the duly elected, qualified and acting [chief financial officer /
principal accounting officer / treasurer] of PLAINS ALL AMERICAN GP LLC, a
Delaware limited liability company (“General Partner”), the sole general partner
of PLAINS AAP, L.P., the sole member of PAA GP LLC, the sole general partner of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of General Partner,
in its capacity as the sole general partner of PLAINS AAP, L.P., the sole member
of PAA GP LLC, the sole general partner of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited consolidated financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the date above
designated as the Financial Statement Date (the “Reporting Date”), together with
the opinion of an independent certified public accountant required by such
section.  Such consolidated financial statements are accurate and complete in
all material respects (subject to normal year-end adjustments).

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
consolidated financial statements required by Section 6.01(b) of the Agreement
for the fiscal quarter of the Borrower ended as of the date above designated as
the Financial Statement Date (the “Reporting Date”).  Such consolidated
financial statements fairly present the financial condition of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP as at such date
and their results of operations for such period, subject only to the absence of
footnotes and to normal year-end audit adjustments.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a review of the transactions

 

C - 1

--------------------------------------------------------------------------------


 

and condition (financial or otherwise) of the Borrower during the fiscal period
covered by such consolidated financial statements with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, no Default has occurred and is
continuing on the Reporting Date.]

 

—or—

 

[to the best knowledge of the undersigned, the following is a list of (i) each
Default that has occurred and is continuing on the Reporting Date and (ii) its
nature and status:]

 

3.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the Reporting Date.

 

4.                                      Attached hereto as Schedule 2 is a list
of each Subsidiary designated as an Unrestricted Subsidiary since the date of
the most-recently delivered prior Compliance Certificate under
Section 6.02(a) of the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Borrower as of                 ,                .

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By: PAA GP LLC, its general partner

 

 

 

 

 

By: PLAINS AAP, L.P., its sole member

 

 

 

 

 

By: PLAINS ALL AMERICAN GP LLC, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

C - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.08 — Consolidated Leverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

2.

Consolidated interest charges and expenses for Subject Period:

 

$

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

5.

Depletion expenses for Subject Period:

 

$

 

 

 

 

 

 

6.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

7.

Costs or expenses resulting from distributions or redemptions of the Borrower’s
units issued pursuant to the Borrower’s long-term incentive plan for Subject
Period:

 

$

 

 

 

 

 

 

8.

Any acquisition-related expenses deducted from Consolidated Net Income for
Subject Period and associated with closed acquisitions or any other potential
acquisitions that have not been abandoned:

 

$

 

 

 

 

 

 

9.

Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

10.

Income tax credits for Subject Period:

 

$

 

 

 

 

 

 

11.

Non-cash additions to Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

12.

Consolidated EBITDA (Lines I.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11):

 

$

 

C - 3

--------------------------------------------------------------------------------


 

 

B.

Adjusted Consolidated Funded Indebtedness at Statement Date:

 

 

 

 

 

 

 

 

1.

Consolidated Funded Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

2.

Hybrid Securities up to an aggregate principal amount of 15% of Consolidated
Total Capitalization at Statement Date:

 

$

 

 

 

 

 

 

3.

Adjusted Consolidated Funded Indebtedness (Lines I.B.1 — 2 ):

 

$

 

 

 

 

 

 

C.

Adjusted Consolidated EBITDA for Subject Period:

 

 

 

 

 

 

 

 

1.

Actual Consolidated EBITDA for Subject Period (Line I.A.12 above):

 

$

 

 

 

 

 

 

2.

Material Project EBITDA Adjustments for Subject Period:

 

$

 

 

 

 

 

 

3.

Adjusted Consolidated EBITDA for Subject Period (Lines I.C.1 + 2):

 

$

 

 

 

 

 

 

D.

Consolidated Leverage Ratio (Line I.B.3 ¸ Line I.C.3):

 

         to 1

 

 

 

 

 

 

Maximum permitted:

 

 

 

Applicable Period

 

Maximum
Consolidated
Leverage Ratio

During an Acquisition Period

 

5.50:1.0

Other than during an Acquisition Period

 

5.00:1.0

 

C - 4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                 

 

SCHEDULE 2
to the Compliance Certificate

 

Unrestricted Subsidiaries

 

 

[List each Unrestricted Subsidiary, as appropriate]

 

C - 5

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrower(s):

Plains All American Pipeline, L.P.

 

 

D-1 - 1

--------------------------------------------------------------------------------


 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement:       364-Day Credit
Agreement, dated as of January 16, 2015, among Plains All American Pipeline,
L.P., a Delaware limited partnership, Bank of America, N.A., as Administrative
Agent, and the Lenders from time to time party thereto, as amended and in effect

 

6.             Assigned Interest[s]:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment
for all Lenders

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.           Trade Date:                               ]

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

D-1 - 2

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:]

 

 

 

By:

 

 

 

Title:

 

 

D-1 - 3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.     Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not

 

D-1 - 4

--------------------------------------------------------------------------------


 

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York, without regard to principles of conflicts of Laws.

 

D-1 - 5

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[See attached]

 

--------------------------------------------------------------------------------